Exhibit 10.82

 

LOGO [g652493ex82.jpg]

Share Sale and Purchase

Agreement

relating to Marlin Financial

Group Limited

Dated

The Sellers (1)

Cabot Financial Holdings Group Limited (2)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

INTRODUCTION    1   OPERATIVE PROVISIONS      1    1    Definitions      1    2
   Sale and purchase of the Shares and transfer of Loan Notes      12    3   
Consideration      13    4    Locked box      13    5    Completion      15    6
   Sellers’ Warranties      16    7    Buyer Warranties      17    8   
Restrictions on the Covenantors      17    9    Release by the Sellers      19
   10    Maintenance of and access to Books and Records      20    13   
Dissolution of the Excluded Companies      20    12    Transfer of MUHL      20
   13    Announcements      20    14    Confidentiality      21    15    Entire
agreement      22    16    Assignment and transfer      22    17    Successors
in title      23    18    Costs and expenses      23    19    Interest on late
payments      23    20    No set-off      23    21    Waiver      24    22   
Variation      24    23    Severance      24    24    Further assurance      24
   25    Notices      24    26    Counterparts      28    27    Governing
language      28    28    Governing law      28    29    Jurisdiction      28   
30    Interpretation      28    31    Rights of third parties      29    32   
Execution      29    SCHEDULE 1      30       Part 1—Details of the Sellers,
their respective shareholdings and their respective shares of the consideration
     30       Part 2—Details of the Loan Notes      36    SCHEDULE 2      41   
   Part 1—Particulars of the Company      41       Part 2—Particulars of the
Subsidiaries      43    SCHEDULE 3      66       Part 1—Documents which are to
be delivered by the Sellers individually at Completion      66       Part
2—Documents which are to be delivered by the Warrantors at Completion      66   
   Part 3—Documents which are to be delivered by the Buyer at Completion      67
   SCHEDULE 4—Properties      68    SCHEDULE 5—Warranties      69    SCHEDULE
6—Buyer Warranties      86    SCHEDULE 7—Limitations on Liability      88   



--------------------------------------------------------------------------------

SCHEDULE 8—Permitted Leakage      95   

SCHEDULE 9—Satisfaction of Claims

     97   

SCHEDULE 10—Locked Box Schedule

     100   

 

2



--------------------------------------------------------------------------------

         DATE

         PARTIES

(1)    THE PERSONS whose names and addresses are set out in Schedule 1 (the
“Sellers”, and each a “Seller”); and

(2)    CABOT FINANCIAL HOLDINGS GROUP LIMITED (company number 04934534) whose
registered office is at 1 Kings Hill Avenue, Kings Hill, West Malling, Kent ME19
4UA (the “Buyer”).

INTRODUCTION

(A)   The Company was incorporated in England and Wales on 19 March 2010 and is
registered under number 07195881 as a private company limited by shares.

 

(B) Each of the Sellers has agreed to sell to the Buyer and the Buyer has agreed
to purchase its Shares for the Share Consideration and otherwise in the manner
and on and subject to the terms of this Agreement.

 

(C) Each of the Loan Note Holders has agreed to transfer to the Buyer and the
Buyer has agreed to accept the transfer of the Loan Notes for the Loan Note
Consideration and otherwise in the manner and on and subject to the terms of
this Agreement.

 

(D) Immediately prior to the signing of this Agreement Marlin Financial
Intermediate Limited sold the entire issued share capital of Marlin Unrestricted
Holdings Limited to Cabot Credit Management Limited for a consideration of £1.

 

     OPERATIVE PROVISIONS

 

1 Definitions

In this Agreement, except where a different interpretation is necessary in the
context, the words and expressions set out below shall have the following
meanings:

 

Accounts    the audited consolidated balance sheet as at the Accounts Date, and
the audited consolidated profit and loss account for the Financial Year ended on
the Accounts Date, of the Company and each of the Subsidiaries together with the
notes, reports, statements (including cash flow statements, if applicable) a
copy of both of which has been supplied to the Buyer and is included in the
Disclosure Documents Accounts Date    31 December 2012 Accounts Standards    in
relation to the accounts of any body corporate, the applicable requirements of
the Companies Act 2006, together with United Kingdom Generally Accepted
Accounting Practice, in each case as at the date of the relevant accounts
Affiliate    in relation to any body corporate (whether or not registered in the
United Kingdom), any holding company or subsidiary of such body corporate or any
subsidiary of a holding company of such body corporate in each case from time to
time this Agreement    this agreement including the Introduction and the
Schedules Ascot    Ascot Management Group Limited



--------------------------------------------------------------------------------

Ascot/Martin Dunphy/Jan Rosenberg Representative    Martin Dunphy Authority   
any competent governmental, administrative, supervisory, regulatory, judicial,
determinative, disciplinary, enforcement or tax raising body, authority, agency,
board, department, court or tribunal of any jurisdiction and whether
supranational, national, regional or local Bond    the £150 million senior
secured notes (due 2020) issued by Marlin Intermediate Holdings plc on 18 July
2013 Books and Records    its common law meaning and include all notices,
correspondence, orders, enquiries, drawings, plans, books of account and other
documents and all computer discs or tapes or other machine-legible programs or
other records Business    collectively, the businesses of the Company and of
each of the Subsidiaries at the date hereof (including, for the avoidance of
doubt, the businesses of Marlin Unrestricted Holdings Limited and each of its
subsidiaries immediately prior to the transaction referred to in paragraph (D)
of the Introduction) Business Day    a day other than a Saturday, Sunday or
public holiday in London Business IP    all Intellectual Property which is owned
or which is or has been used or exploited in the Business by the Companies
including all Intellectual Property in the products and services supplied and/or
developed by them Business Warranties    the warranties given by the Warrantors
in clause 6.2 and Schedule 5 excluding the Title Warranties and each warranty
statement shall be a “Business Warranty” Buyer Disclosee   

(a)    Encore Capital Group, Inc and its Affiliates;

 

(b)    JCF and its Affiliates;

 

(c)    the JCF Funds;

 

(d)    any general partner, limited partner, trustee, nominee or manager of, or
adviser to the JCF Funds, or any investor in any of them;

 

(e)    any of the Buyer’s financial lenders or banks or any member of their
groups (including Funds) and any other third party that is or may be engaged in
connection with any financing or refinancing in respect of any transaction
related to this Agreement or that may be assigned or transferred any rights
and/or obligations in respect of such financing or refinancing; or

 

(f)     the professional advisers, officers, employees, Consultants,
subcontractors or agents of any of the foregoing

 

-2-



--------------------------------------------------------------------------------

Buyer’s Group    Buyer Topco and any of its subsidiaries from time to time,
including for the avoidance of doubt the Companies after Completion Buyer’s
Solicitors    Macfarlanes LLP of 20 Cursitor Street, London EC4A 1LT Buyer Loan
Note Instrument    the loan note instrument, in the agreed form, constituting
the Buyer Loan Notes Buyer Loan Notes    the £11,775,979 in nominal amount of
loan notes of the Buyer constituted by the Buyer Loan Note Instrument Buyer
Specified Individuals    Neil Clyne, Daniel Mayo, Stephen Mound, Naynesh Patel,
Christopher Ross-Roberts and Willem Wellinghoff Buyer Topco    Cabot Holdings
S.à r.l. Buyer Topco Investment Agreement    the investment agreement relating
to an investment in Buyer Topco dated 15 May 2013, as amended and restated on or
around the date of this Agreement Buyer Warranties    the warranties given by
the Buyer in clause 7 and Schedule 6 and each Buyer warranty statement shall be
a “Buyer Warranty” Buyer’s Group Securities    “Securities” as defined in the
Buyer Topco Investment Agreement Cash Consideration    the amounts of the
Consideration payable by the Buyer pursuant to clauses 3.1(a), 3.1(b)(i) and 3.2
Claim    any claim for breach of a Business Warranty by a Warrantor the
Companies    the Company and the Subsidiaries and each of them the Company   
Marlin Financial Group Limited, short particulars of which are set out in Part 1
of Schedule 2 Completion    completion of the sale and purchase of the Shares in
accordance with the terms of clause 5 Completion Date    10 February 2014
Confidential Information    all technical, financial, commercial and other
information of a confidential or secret nature relating to the Business,
including without limitation, trade secrets, know-how, inventions, product
information and unpublished information relating to Intellectual Property,
object code and source code relating to Software, marketing and business plans,
projections, current or projected plans or internal affairs of the Companies,
current and/or prospective suppliers and customers (including any customer or
supplier lists) Connected Fund    has, for the purposes of Schedule 8, the
meaning given in each sub-paragraph of paragraph (b) of the definition of
Connected Person, and also includes any company in which a Connected Fund has a
direct or indirect shareholding

 

-3-



--------------------------------------------------------------------------------

Connected Person   

(a)    in respect of a Seller who is an individual:

 

(i)     any person connected (within the meaning of sections 1122 and 1123
Corporation Tax Act 2010) with that Seller; or

 

(ii)    any other entity in which that Seller has an economic interest (directly
or indirectly) of more than 20 per cent; and

 

(b)    in respect of a Seller that is not an individual:

 

(i)     any Affiliate of that Seller;

 

(ii)    in the case of a Seller that is a Fund, any Fund which has the same
general partner, manager, adviser, nominee, custodian or trustee as that Seller,
or which has an Affiliate of any of the foregoing as its general partner,
manager, adviser, nominee, custodian or trustee (a “Connected Fund”);

 

(iii)  the general partner, manager, adviser, nominee, custodian or trustee of
any Connected Fund;

 

(iv)   any Affiliate of the general partner, manager or adviser of any Connected
Fund;

 

(v)    any officer, director or employee of any person referred to in (b)(i) to
(iv) above; or

 

(vi)   in respect of a Duke Street Seller, any body corporate in which that Duke
Street Seller or any person referred to in (b)(ii) to (iv) above holds a direct
or indirect private equity or similar investment,

 

provided that in no case in either (a) or (b) above shall any of the below be
deemed to be a Connected Person of a Seller:

 

(x)    the Company;

 

(y)    any Subsidiary; or

 

(z)    any other Seller or its Connected Persons

Consideration    the Share Consideration and the Loan Note Consideration
Consultants    those individuals who are providing their services to any of the
Companies under an agreement which is not a contract of employment with the
relevant company including, in particular, where the individual acts as a
consultant or is an independent contractor on secondment, and “Consultant” shall
mean any one of them Covenantors    the Management Sellers, Martin Dunphy and
Ascot

 

-4-



--------------------------------------------------------------------------------

Credit Agreement    any agreement which is legally and/or beneficially owned by
any of the Companies for the advancement of credit to a third party other than
another of the Companies December Debt Purchase PIK Instrument    the debt
purchase PIK instrument constituting the issue of up to £1,164,718 subordinated
PIK fixed rate loan notes of Marlin Financial Intermediate Limited entered into
on 21 December 2012 Debt Collection Agreement    any agreement pursuant to which
(i) any of the Companies undertakes the collection or tracing of debts on behalf
of clients of the Companies or (ii) any third party undertakes the collection or
tracing of debts on behalf of any of the Companies Debt Purchase Agreement   
any agreement pursuant to which any of the Companies has legally and/or
beneficially acquired any Credit Agreement and/or any rights and/or obligations
in respect thereof Deferred Consideration Loan Instrument    the deferred
consideration instrument constituting the issue of up to £2,000,000 subordinated
fixed rate loans and an unlimited amount of subordinated fixed rate PIK notes of
Marlin Financial Intermediate Limited entered into on 1 April 2010 Determined
Claim    has the meaning given in paragraph 1.1 of Schedule 7 Directors    the
persons specified as directors of any of the Companies in Part 1 or Part 2 of
Schedule 2 (the expression “Director” meaning any of them) Disclosure Documents
   the Disclosure Letter and the documents appended to it as listed in the
schedule appended to the Disclosure Letter Disclosure Letter    a letter in the
agreed form dated on or before the date of this Agreement from the Warrantors to
the Buyer, delivered to the Buyer immediately before execution of this
Agreement, of which the Buyer has acknowledged receipt Duke Street Debt Purchase
PIK Instrument    the debt purchase PIK instrument constituting the issue of up
to £22,000,000 subordinated PIK fixed rate loan notes of Marlin Financial
Intermediate Limited entered into on 1 April 2010, as amended and restated by a
deed of amendment on 23 February 2011, subsequently supplemented by supplemental
deeds dated 19 July 2012 and 18 December 2012 Duke Street Investor Loan
Instrument    the investor instrument constituting the issue of up to
£10,488,400 subordinated fixed rate loan notes of Marlin Financial Intermediate
Limited entered into on 1 April 2010, as amended and restated by a deed of
amendment on 22 December 2011, and subsequently supplemented by supplemental
deeds dated 19 July 2012 and 18 December 2012

 

-5-



--------------------------------------------------------------------------------

Duke Street Sellers    Duke Street VI No. 1 Limited Partnership, Duke Street VI
No. 2 Limited Partnership, Duke Street VI No. 3 Limited Partnership, Duke Street
VI No. 4 Limited Partnership, Duke Street Capital VI Fund Investment Limited
Partnership, Parallel Private Equity Duke Street Limited Partnership and
Financière DCS VI Employees    those persons (including Directors) whose names
appear in the list of employees included in the Disclosure Documents Encumbrance
   any interest or equity of any person (including any right to acquire, option
or right of pre-emption or conversion) or any mortgage, charge, pledge, lien,
assignment, hypothecation, security interest, title retention or any other
security agreement or arrangement, or any agreement to create any of the above
Equity Documents    “Transaction Documents” as defined in the deed of adherence
to be entered into on or around the date of this Agreement between, inter alia,
Buyer Topco and the Management Sellers ERC    as defined in the Bond Excluded
Companies    Marlin Financial Group (Holdings) S.à r.l., Holden Recoveries S.à
r.l., Holden Recoveries II S.à r.l., Holden Recoveries III S.à r.l., Holden
Recoveries IV S.à r.l., Marlin (GIB) 1 Limited, Marlin (GIB) 2 Limited, Marlin
(GIB) 3 Limited and Marlin (GIB) 4 Limited Facility Agreement    the £25 million
secured super-senior revolving credit facility agreement dated 25 July 2013 and
entered into between, amongst others, J.P. Morgan Chase Bank N.A., London Branch
and Investec Bank as original lenders and Marlin Intermediate Holdings plc as
borrower February Debt Purchase PIK Instrument    the debt purchase PIK
instrument constituting the issue of up to £252,353 subordinated PIK fixed rate
loan notes of Marlin Financial Intermediate Limited entered into on 11 February
2012 Finance Arrangements    the Bond and the Facility Agreement Financial Year
   a financial year as determined in accordance with section 390 Companies Act
2006 Fund    any unit trust, investment trust, limited partnership, general
partnership, collective investment scheme or body corporate or other entity, in
each case the assets of which are managed professionally for investment purposes
GPP    the personal pension schemes which together comprise the Group Personal
Pension/Group Stakeholder Plan administered by Aviva and to which Marlin
Financial Services Limited makes employer contributions

 

-6-



--------------------------------------------------------------------------------

Health and Safety Law    all or any Laws, and any relevant code of practice,
guidance note (statutory or otherwise), standard or other advisory material
issued by any Authority which from time to time relates to the protection of
human health or safety or the environment or natural resources or the conditions
or health and safety of the workplace or the generation, use, management,
transportation, storage, treatment or disposal of any pollutant, or any
hazardous, toxic, radioactive, noxious, corrosive or caustic substance whether
in solid, liquid or gaseous form which alone or in combination with others is
capable of causing harm to the environment ICT Agreement    any agreement or
licence with a third party relating to the ICT Infrastructure (including all
hire purchase contracts, leases, maintenance or service agreements of hardware
owned or used by any of the Companies, licences or maintenance or service
agreements relating to Software owned or used by any of the Companies and other
information technology procurement) ICT Infrastructure    the information and
communications technology infrastructure and systems including Software,
hardware, firmware and networks which is or has been used in the Business
Institutional Sellers’ Representative    Miles Cresswell-Turner and Jason
Lawford or such other persons as the Duke Street Sellers may specify by written
notice to the other parties Intellectual Property    patents, trademarks,
service marks, registered designs, trade names, business names, domain names,
rights in designs, copyright, Software, database rights, rights in inventions,
know-how, secret formulae and processes and all other intellectual property
rights whether registered or unregistered and including applications for the
grant of any of the foregoing and all rights or forms of protection having
equivalent or similar effect anywhere in the world, together with the right to
sue for and recover damages or other relief in respect of infringements of any
of the foregoing rights IP Agreements    any agreements or licences with third
parties relating to Intellectual Property JCF    J. C. Flowers & Co. LLC JCF
Funds    Funds managed or advised by JCF or any of its Affiliates on a bona fide
basis June Debt Purchase PIK Instrument    the debt purchase PIK instrument
constituting the issue of up to £808,000 subordinated PIK fixed rate loan notes
of Marlin Financial Intermediate Limited entered into on 27 June 2012 June
Management Accounts    the management accounts of the Companies dated 30 June
2013

 

-7-



--------------------------------------------------------------------------------

July Debt Purchase PIK Instrument    the debt purchase PIK instrument
constituting the issue of up to £1,871,000 subordinated PIK fixed rate loan
notes of Marlin Financial Intermediate Limited entered into on 29 July 2013 Key
Contracts   

(a)    any contract which:

 

(i)     generates annual revenues to the Companies in excess of £300,000;

 

(ii)    has a book value of £300,000 or more in the Locked Box Accounts;

 

(iii)  places obligations on the Companies which the Warrantors believe will, or
are likely to, cause the Companies to incur expenditure or an obligation to pay
money in excess of £300,000; and

 

(iv)   to the extent not covered by (i) to (iii) above, was entered into
otherwise than in the ordinary course of the Companies’ business and is believed
by the relevant Warrantor to be material to the Companies taken as a whole; and

 

(b)    to the extent not covered by (a) above, all contracts with Key Suppliers

Key Debt Purchase Agreement    a Debt Purchase Agreement where the price paid by
any of the Companies thereunder is one of the 10 highest under the Debt Purchase
Agreements, being Debt Purchase Agreements pursuant to which Credit Agreements
were acquired by the Companies which the relevant Warrantor believes to account,
as at the Locked Box Date, for over 85 per cent of the Companies’ aggregate
estimated remaining collections Key Employees    Kenneth John Stannard, Andrew
Rogers, Chris Adelsbach, David Page, Ivan Lawrence, Tariq Khan, Michelle Thomas,
Nick Teunon and Peter Richardson Key Suppliers    National Westminster Bank plc,
WorldPay (UK) Limited, Enodatio Solutions Limited, Acora Limited, Bware Legal
Solutions Limited, CR Software, LLC, Ultra Communications Limited, Mortimer
Clarke Solicitors Limited, Restons Solicitors Limited and Optima Legal Services
Limited Laws    all applicable legislation, statutes, directives, regulations,
judgments, decisions, decrees, orders, instruments, by-laws, and other
legislative measures or decisions having the force of law, treaties, conventions
and other agreements between states, or between states and the European Union or
other supranational bodies, rules of common law, customary law and equity and
all civil or other codes and all other laws of, or having effect in, any
jurisdiction from time to time and whether before or after the date of this
Agreement

 

-8-



--------------------------------------------------------------------------------

Leakage    has the meaning given in clause 4.2 Loan Notes    each loan note
issued under the December Debt Purchase PIK Instrument, the Deferred
Consideration Loan Instrument, the Duke Street Debt Purchase PIK Instrument, the
Duke Street Investor Loan Instrument, the June Debt Purchase PIK Instrument, the
July Debt Purchase PIK Instrument, the February Debt Purchase PIK Instrument and
the September Debt Purchase PIK Instrument issued to the relevant Loan Note
Holders as detailed in Part 2 of Schedule 1 plus all interest accruing in
respect of them up to and including the date of Completion Loan Note Holder    a
holder of a Loan Note as at the date of this Agreement as specified in Part 2 of
Schedule 1 Loan Note Consideration    the consideration for the Loan Notes set
out in clause 3.2 and column 5 of Part 2 of Schedule 1 Locked Box Accounts   
the management accounts of the Companies for the month ending on the Locked Box
Date, a copy of which is included in the Disclosure Documents Locked Box Claim
   a claim for breach of clause 4.1 Locked Box Date    30 September 2013 Locked
Box Schedule    has the meaning given in Schedule 10 Management Accounts    the
management accounts of the Companies for the 12 months ending 31 December 2013,
including the Locked Box Accounts Management Sellers    Kenneth John Stannard,
Tariq Khan, David Page, Chris Adelsbach, Richard Hunton and Ivan Lawrence
Management Sellers’ Representative    Kenneth John Stannard March Management
Accounts    the management accounts of the Companies dated 31 March 2013
Material Adverse Effect   

(a)    a reduction in ERC for the financial year ending 2014 of more than 5%; or

 

(b)    the loss by the Companies of the right to use any source of data that is
used in the Business for the purposes of preparing collection “scorecards”

Monitoring Fees    quarterly monitoring fees payable in advance by the Company
to the Duke Street Sellers and the quarterly out-of-pocket expenses of any Duke
Street Sellers, Miles Cresswell-Turner and Jason Lawford payable in arrears by
the Company to any Duke Street Seller, each as invoiced during or otherwise
relating to the period from and including the Locked Box Date to Completion
Nominee    Carat Manager Nominee Limited

 

-9-



--------------------------------------------------------------------------------

OFT    the Office of Fair Trading or any relevant successor Authority having
jurisdiction over matters for which The Office of Fair Trading currently has
jurisdiction or authority Pensionable Employee    a director or employee or
former director or former employee of any of the Companies Permitted Leakage   
has the meaning set out in Schedule 8 to this Agreement and “Permitted Leakage”
means any and all of those transactions Personal Data    has the meaning given
to that phrase in the Data Protection Act 1998 Policies    the current insurance
and indemnity policies in respect of which any of the Companies has an interest
(including but not limited to any active historic policies which provide cover
on a “losses occurring” basis) Press Release    the press release in the agreed
form Pre-Completion Period   

(a)    in respect of each of Martin Dunphy and Ascot, the period of one year
immediately preceding the date on which Martin Dunphy ceased to be an employee
of the Company (or any of the Subsidiaries); and

 

(b)    in respect of each of the other Covenantors, the period of one year
immediately preceding the Completion Date

Properties    the leasehold properties and properties held under licence short
particulars of which appear in Schedule 4 and references to “the Properties”
shall extend to any part or parts thereof Relevant Proportion    the relevant
Warrantor’s proportion of the gross proceeds (for the avoidance of doubt,
including any proceeds that are rolled over or reinvested in the Buyer’s Group)
of all of the Warrantors’ Shares, as set out for each relevant Warrantor in
column 6 of Part 1 of Schedule 1 Relief    any loss, relief, allowance,
exemption, set-off, deduction, right to repayment or credit or other relief of a
similar nature granted by or available in relation to Taxation pursuant to any
legislation or otherwise Restricted Business   

(a)    the trade or business of debt purchase and/or debt collection in the
United Kingdom; and/or

 

(b)    the trade or business of the provision in the United Kingdom of any other
ancillary or related service provided in the ordinary course by the Companies
during the Pre-Completion Period

Restricted Employees    each of the Key Employees, Richard Hunton, Richard
Lloyd, Keziah Kendall, David Beattie, Alan McArdle, James West, Doug Green and
Beverley Harrison-Cook Restricted Period    the period of 24 months following
the Completion Date

 

-10-



--------------------------------------------------------------------------------

Restricted Persons   

in respect of each Duke Street Seller:

 

(a)    any Fund which has the same general partner, manager, adviser, nominee,
custodian or trustee as any Duke Street Seller, or which has an Affiliate of any
of the foregoing as its general partner, manager, adviser, nominee, custodian or
trustee (a “Restricted Fund”);

 

(b)    the general partner, manager, adviser, nominee, custodian or trustee of
any Restricted Fund; and

 

(c)    any Affiliate of the general partner, manager or adviser of any
Restricted Fund

Rollover Warrantor    a Warrantor who holds any Buyer’s Group Securities from
time to time Sellers’ Relief   

any Relief other than a Relief which:

 

(a)    arises as a consequence of or by reference to an event occurring or
deemed to occur after the Locked Box Date or in respect of an accounting period
commencing after the Locked Box Date; or

 

(b)    arises to any member of the Wider Buyer’s Group other than the Companies

Sellers’ Representatives    the Management Sellers’ Representative, the
Ascot/Martin Dunphy/Jan Rosenberg Representative and the Institutional Sellers’
Representative Sellers’ Solicitors    King & Wood Mallesons LLP of 10 Queen
Street Place, London EC4R 1BE September Debt Purchase PIK Instrument    the debt
purchase PIK instrument constituting the issue of up to £2,020,000 subordinated
PIK fixed rate loan notes of Marlin Financial Intermediate Limited entered into
on 26 September 2012 Share Consideration    the consideration for the Shares set
out in clause 3.1 and column 5 of Part 1 of Schedule 1 Shares    the entire
issued share capital of the Company as set out in Part 1 of Schedule 1 Software
   any and all computer programs in both source and object code form, including
all modules, routines and sub-routines and all source and other preparatory
materials relating to the above including user requirements, functions,
specifications and programming specifications, programming languages,
algorithms, flow charts, logic, logic diagrams, orthographic representations,
file structures, coding sheets, coding and including any manuals or other
documentation and all enhancements, improvements, replacement and derivative
works relating to any of the above

 

-11-



--------------------------------------------------------------------------------

Subsidiaries    those companies or other persons (whether or not registered in
the United Kingdom) short particulars of which appear in Part 2 of Schedule 2
and the expression “Subsidiary” shall mean any one of the Subsidiaries Taxation
   all forms of taxation, duties, levies, contributions, withholdings,
deductions, liabilities to account and charges whether imposed in the United
Kingdom or elsewhere in the world, and any related penalties, charges and
interest imposed by any Taxing Authority Taxing Authority    HM Revenue &
Customs and any other governmental, state, federal, provincial, local
governmental or municipal authority, body or official competent to impose any
Taxation whether of the United Kingdom or elsewhere in the world Tax Warranties
   the tax warranties set out in paragraph 19 of Schedule 5 Title Warranties   
the warranties given by the Sellers in paragraph 1 of Schedule 5 and each
warranty statement in such paragraph of such schedule shall be a “Title
Warranty” Transaction Documents    this Agreement and any other documents which
are to be entered into pursuant to this Agreement VAT    Value Added Tax
Warranted Contracts   

(a)    the Key Contracts;

 

(b)    the Debt Collection Agreements; and

 

(c)    the Key Debt Purchase Agreements

Warrantors    Kenneth John Stannard, Tariq Khan, David Page, Chris Adelsbach,
Richard Hunton, Ivan Lawrence, Peter Richardson, John de Blocq van Kuffeler,
John Barclay Sinclair and Ascot Watt Shares    has the meaning given in Schedule
8 Wider Buyer’s Group    the Buyer and any of its Affiliates from time to time,
including for the avoidance of doubt the Companies after Completion Workers   
those individuals who are providing services to or for the benefit of any of the
Companies under or pursuant to any agreement which is not a contract of
employment with the relevant company including, without limitation, where the
individual acts as a Consultant, worker supplied by an agency, service company
or other intermediary, non-executive director, or other officer, and “Worker”
shall mean any one of them

 

2 Sale and purchase of the Shares and transfer of Loan Notes

 

2.1 Each of the Sellers shall sell with full title guarantee on and with effect
from Completion, and the Buyer shall purchase, all of the Shares set opposite
that Seller’s name in Part 1 of Schedule 1 together with all rights attaching to
them at Completion and free from all Encumbrances.

 

2.2 Each of the Sellers waives all rights of pre-emption over the Shares
conferred either by the articles of association or other constitutional
documents of the Company or in any other way.

 

-12-



--------------------------------------------------------------------------------

2.3 Each of the Loan Note Holders shall transfer with full title guarantee, and
the Buyer shall acquire, all of the Loan Notes set opposite each Loan Note
Holder’s name in Part 2 of Schedule 1, together with all rights attaching to
them, including all future interest entitlements, on and from Completion and
free from all Encumbrances.

 

2.4 The Buyer shall not be obliged to complete the purchase of any of the Shares
or Loan Notes on Completion unless the purchase of all of the Shares and Loan
Notes is completed simultaneously.

 

3 Consideration

 

3.1 In consideration of the sale of the Shares in accordance with the terms of
this Agreement the Buyer shall pay to the Sellers an aggregate consideration of
£117,735,952 (one hundred and seventeen million seven hundred and thirty five
thousand nine hundred and fifty two pounds), which shall be satisfied at
Completion by:

 

  (a) for each of those Sellers who are due to receive cash only (and not Buyer
Loan Notes), the payment (in accordance with clause 5.2) in cash of the amount
set out against his or its name in column 3 of Part 1 of Schedule 1; and

 

  (b) for each of those Sellers who are due to receive cash and Buyer Loan
Notes:

 

  (i) the payment (in accordance with clause 5.2) in cash of the amount set out
against his name in column 3 of Part 1 of Schedule 1; and

 

  (ii) the issue of, and delivery by the Buyer to the Nominee (as his nominee)
of a duly executed certificate for, Buyer Loan Notes in the principal amount set
out against his name in column 4 of Part 1 of Schedule 1.

 

3.2 In consideration of the transfer of the Loan Notes in accordance with the
terms of this Agreement the Buyer shall pay to the Sellers an aggregate
consideration of £44,804,390 (forty four million eight hundred and four thousand
three hundred and ninety pounds), which shall be satisfied at Completion by the
payment (in accordance with clause 5.2) in cash of the amounts set out against
each Seller’s name in column 3 of Part 1 of Schedule 1.

 

3.3 The Cash Consideration shall be apportioned between the Sellers in
accordance with their respective entitlements to the Cash Consideration as set
out in clauses 3.1(a), 3.1(b)(i) and 3.2, but the Buyer shall not be concerned
with such apportionment.

 

4 Locked box

 

4.1 Each of the Sellers warrants severally and in respect of itself only to the
Buyer that, except for Permitted Leakage, during the period from and excluding
the Locked Box Date up to and including Completion:

 

  (a) none of the Companies has declared, authorised, paid or made to or for the
benefit of that Seller or any Connected Person of that Seller any dividend,
distribution or return of capital;

 

  (b) none of the Companies has transferred or surrendered any asset to, or
granted any Encumbrance over any asset in favour or for the benefit of, or
assumed, indemnified or incurred any obligation or liability for the benefit of,
that Seller or any Connected Person of that Seller;

 

  (c) none of the Companies has waived, released or forgiven in favour of that
Seller or any Connected Person of that Seller any sum or obligation due by that
Seller or any Connected Person of that Seller to any of the Companies and
neither that Seller nor any Connected Person of that Seller has failed to pay
when due any sum due to any of the Companies;

 

-13-



--------------------------------------------------------------------------------

  (d) no payment, management charge or fee of any nature has been levied by, or
for the benefit of, that Seller or any Connected Person of that Seller against
any of the Companies and there has been no payment of any nature including any
payment of any management fee, service fee or similar fee or compensation by any
of the Companies to, or for the benefit of, that Seller or any Connected Person
of that Seller;

 

  (e) no liabilities have been paid or incurred by any of the Companies in
respect of the transactions contemplated by this Agreement, including any
finders’ fees, bonuses, brokerages or other commissions, or any advisers’ fees,
costs or expenses;

 

  (f) none of the Companies has made any repayment of principal on any of the
Loan Notes for the benefit of that Seller or any Connected Person of that
Seller; and

 

  (g) neither that Seller nor any Connected Person of that Seller has made or
entered into any agreement or arrangement to give effect to any of the matters
referred to in clauses 4.1(a) to 4.1(f).

 

4.2 The occurrence of any of the events set out in clause 4.1 at or before
Completion but after the Locked Box Date will constitute an incident of
“Leakage”.

 

4.3 In the event of any breach of any of the warranties in clauses 4.1(a) to
4.1(g) (inclusive), each Seller shall pay to the Buyer within 10 Business Days
of receipt of a written notice from the Buyer setting out in reasonable detail
the nature of the Leakage an amount in cash equal to the aggregate of:

 

  (a) the amount of any Leakage actually received by that Seller or any
Connected Person of that Seller from the relevant Company as a result of such
breach; and

 

  (b) all Taxation (excluding recoverable VAT) incurred and payable (whether or
not such Taxation actually falls due for payment during the six-month period
referred to in clause 4.5 and after taking into account any Sellers’ Relief
available in respect of the matter giving rise to the Leakage and, to the extent
that the Leakage gives rise to a Relief which reduces a liability to Tax of a
relevant Company, taking into account such Relief) by any of the Companies in
connection with such Leakage,

provided that, to the extent that Leakage falling within clauses 4.1(b), (c) or
(e) is not directly received by a Seller or a Connected Person of that Seller,
such Leakage shall for the purposes of this Agreement be deemed to have been
“received” by (a) by the Seller or Connected Person to whom it is referable
(provided that if more than one Seller shall be deemed to have received such
Leakage, that Seller shall only be liable for the amount referable to him or his
Connected Persons) or (b) if it is not possible to determine to whom such
Leakage was referable, by each Seller on a pro rata basis by reference to that
Seller’s holding of Shares compared to the aggregate number of Shares held by
(or on behalf of) all Sellers.

 

4.4 The maximum liability of each Seller in respect of a Locked Box Claim shall
not exceed (i) the amount of Leakage giving rise to such claim actually received
by it and its Connected Persons and (ii) any amount due under clause 4.3(b). For
the avoidance of doubt, in the event that an individual Seller does not satisfy
a Locked Box Claim made against him, the Buyer shall not be entitled to bring a
Locked Box Claim against any of the other Sellers in respect of such
non-satisfaction.

 

4.5 No Locked Box Claim may be made against any of the Sellers unless notice of
the Locked Box Claim, specifying in reasonable detail the specific matter in
respect of which the Locked Box Claim is made and an indication of the amount
claimed, is served on that Seller in writing as soon as practicable after the
Buyer becomes aware of the circumstances giving rise to the Locked Box Claim
and, in any event, within six months of the date of Completion, provided always
that the liability of that Seller shall cease absolutely unless within six
months of service of such notice legal proceedings in respect of such Locked Box
Claim have been properly issued and validly served on the relevant Seller.

 

-14-



--------------------------------------------------------------------------------

4.6 The Buyer shall not be entitled to recover from the Sellers more than once
for the same damage suffered (whether under this clause 4 or any other provision
of this Agreement).

 

4.7 If Completion does not occur, the Sellers shall have no liability to the
Buyer under any of clauses 4 and 6.

 

4.8 Nothing in this clause 4 shall have the effect of limiting, restricting or
excluding the liability of a Seller in respect of a Locked Box Claim arising as
a result of that Seller’s own fraud, but the fraud of that Seller shall not
prevent any other Seller who was not a party to that fraud from benefiting from
any such limitation, restriction or exclusion to the maximum extent permitted by
law.

 

5 Completion

 

5.1 Completion shall take place at the offices of the Buyer’s Solicitors (or any
other location agreed upon by the Sellers’ Representatives and the Buyer) before
5:00 p.m. on the Completion Date. Time shall be of the essence for the purposes
of this clause 5.1.

 

5.2 At Completion:

 

  (a) each Seller shall deliver or cause to be delivered to the Buyer the items
listed in Part 1 of Schedule 3 (including, in the case of the Duke Street
Sellers, the resignations in the agreed form of Miles Cresswell-Turner and Jason
Lawford) provided that each of the Sellers shall be liable to deliver or cause
to be delivered such documents in respect of himself or itself only and not in
respect of any other Seller;

 

  (b) the Warrantors (other than Ascot) shall deliver or cause to be delivered
to the Buyer the items listed in Part 2 of Schedule 3 (the Buyer receiving them,
where appropriate, as agent for the Company or the Subsidiaries);

 

  (c) the Buyer shall deliver or cause to be delivered to the Sellers the items
listed in Part 3 of Schedule 3;

 

  (d) the Buyer shall procure the delivery to the Sellers’ Solicitors of an
electronic transfer in favour of the Sellers’ Solicitors for the amount of the
Cash Consideration, receipt of which shall be an effective discharge of the
Buyer’s obligation to pay the Cash Consideration;

 

  (e) the Buyer shall execute the Buyer Loan Note Instrument, issue the Buyer
Loan Notes in accordance with clause 3.1(b)(ii), make the necessary entries in
its register of loan note holders and execute and issue to the Nominee
certificates for the Buyer Loan Notes in the relevant amounts; and

 

  (f) the Buyer shall pay up all unpaid amounts on the Shares.

 

5.3 If the obligations of the Buyer under clause 5.2 are not complied with by
5:00 p.m. on the Completion Date in any material respect, the Institutional
Sellers’ Representative may, after consultation with Martin Dunphy and without
prejudice to any of the Sellers’ other rights, terminate this agreement by
notice in writing to the Buyer and each of the other Sellers’ Representatives.

 

5.4 Each of the Management Sellers undertakes to and covenants with the Buyer in
respect of himself that he will procure (to the extent he is able to do so in
his capacity as a director of any of the Companies and/or a shareholder in the
Company) that between the date of this Agreement and Completion, except with the
prior written consent of the Buyer, the business of the Company and of each of
the Subsidiaries shall be carried on in the ordinary and usual course.

 

-15-



--------------------------------------------------------------------------------

5.5 Each of the Duke Street Sellers undertakes to and covenants with the Buyer
in respect of itself that it will not actively direct any of the Companies or
any director or Employee of any of the Companies to do or omit to do anything
that would cause a breach of clause 5.4.

 

6 Sellers’ Warranties

 

6.1 Each of the Sellers warrants to the Buyer as at signing of this Agreement on
his own behalf, on a several basis, and in respect of the Shares held by him or
her only, in the terms of the Title Warranties in paragraph 1 of Schedule 5.

 

6.2 Each of the Warrantors warrants to the Buyer as at signing of this
Agreement, on a several basis, in the terms of the Business Warranties subject
to:

 

  (a) any matter fairly disclosed (with sufficient detail to identify to the
Buyer the nature and scope of the matter disclosed) in the Disclosure Letter,
the Disclosure Documents or provided for under the terms of this Agreement;

 

  (b) that Warrantor having actual knowledge (which does not include implied,
constructive or imputed knowledge) of the relevant matter which is the subject
of the Business Warranty at the date of this Agreement, having made (except in
the case of Ascot) reasonable enquiry of each of the other Warrantors (other
than Ascot); and

 

  (c) the limitations and qualifications set out in Schedule 7.

 

6.3 Notwithstanding anything expressed or implied in this Agreement to the
contrary, any payment by a Seller pursuant to a claim under this Agreement shall
be treated as a reduction in the Consideration paid or payable.

 

6.4 For the purposes of the Warranties, “material” shall be deemed to mean
materially important to the Business (being, for the avoidance of doubt,
collectively the businesses of the Company and each of the Subsidiaries, and not
the business of the Company or of any Subsidiary individually).

 

6.5 The provisions of Schedule 7 which, among other things, regulate or
otherwise affect the liability of the Warrantors shall remain in full force and
be fully applicable in all circumstances notwithstanding any breach of the
Warranties or any claim against any of the Warrantors, whatever its nature or
consequences.

 

6.6 The Buyer acknowledges that it does not rely on and has not been induced to
enter into this Agreement on the basis of any warranties, representations,
covenants, undertakings, indemnities or other statements whatsoever, other than
those expressly set out in this Agreement and acknowledges that none of the
Sellers, the Companies or any of their agents, officers or employees has given
any such warranties, representations, covenants, undertakings, indemnities or
other statements.

 

6.7 The sole remedy of the Buyer for any breach of any of the Business
Warranties, the Title Warranties or any other provision of this Agreement by any
of the Sellers shall be for breach of contract. The Buyer shall not be entitled
to rescind or terminate this Agreement in any circumstances whatsoever, other
than any such right in respect of fraudulent misrepresentation.

 

6.8 For the avoidance of doubt, any warranty, representation, undertaking,
indemnity, covenant or other obligation contained in this Agreement that is
given by or binding on a person who is a Seller is given in his capacity as a
person selling Shares under this Agreement and not in any other capacity.

 

6.9 The actual knowledge of Ascot for the purposes of clause 6.2(b) shall be
deemed to be the actual knowledge (and, for the avoidance of doubt, without
having made any enquiry whatsoever) of Martin Dunphy.

 

-16-



--------------------------------------------------------------------------------

6.10 The Buyer acknowledges that:

 

  (a) Martin Dunphy has been engaged in a non-executive capacity since April
2012;

 

  (b) John de Blocq van Kuffeler has been engaged in a non-executive capacity
since his acquisition of his Shares; and

 

  (c) John Barclay Sinclair has been engaged in a non-executive capacity since
his acquisition of his Shares.

 

7 Buyer Warranties

The Buyer warrants to each of the Sellers as at signing of this Agreement in the
terms of the Buyer Warranties in Schedule 6.

 

8 Restrictions on the Covenantors

 

8.1 For the purpose of assuring to the Wider Buyer’s Group the value of the
businesses and the full benefit of the goodwill of the businesses of the
Companies, each of the Covenantors other than Martin Dunphy and Ascot severally
undertakes and covenants with each member of the Wider Buyer’s Group that
(except for any interest in the shares or other securities of a company traded
on a securities market so long as that interest does not extend to more than
three per cent of the issued share capital of the company or the class of
securities concerned) he shall not:

 

  (a) during the Restricted Period:

 

  (i) carry on or be concerned, engaged or interested directly or indirectly in
any capacity in any trade or business within the territory in which the Business
operates at the Completion Date which competes with the business carried on by
any of the Companies in which he was engaged or involved at any time during the
Pre-Completion Period;

 

  (ii) either on his own behalf or in any other capacity directly or indirectly
do or say anything which may lead to any person ceasing to do business with any
of the Companies on substantially the same terms as previously (or at all);

 

  (iii) either on his own behalf or in any other capacity directly or indirectly
endeavour to entice away from any of the Companies or solicit any person, firm
or company who was a client or customer of any of the Companies during the
Pre-Completion Period with whom he shall have been engaged or involved by virtue
of his duties during the Pre-Completion Period;

 

  (iv) either on his own behalf or in any other capacity directly or indirectly
have any dealings (acting in a debt collection or debt purchasing capacity) with
any person, firm or company who was a client or customer of any of the Companies
during the Pre-Completion Period with whom he shall have been engaged or
involved by virtue of his duties during the Pre-Completion period;

 

  (v) either on his own behalf or in any other capacity directly or indirectly
have any dealings (acting in a debt collection or debt purchase capacity) with
any person, firm or company who was a supplier, agent or distributor of any of
the Companies during the Pre-Completion Period with whom he shall have been
engaged or involved by virtue of his duties during the Pre-Completion Period;

 

  (vi) either on his own behalf or in any other capacity directly or indirectly
endeavour to entice away from any of the Companies any person, firm or company
who was a supplier, agent or distributor of any of the Companies during the
Pre-Completion Period with whom he shall have been engaged or involved by virtue
of his duties during the Pre-Completion Period;

 

-17-



--------------------------------------------------------------------------------

  (vii) either on his own behalf or in any other capacity directly or indirectly
employ, engage or induce, or seek to induce, to leave the service of any of the
Companies any Restricted Employee whether or not such person would commit any
breach of his contract of employment by reason of so leaving the service of any
of the Companies or otherwise; or

 

  (b) at any time after the Completion Date represent himself as being in any
way currently connected with or interested in the business of any of the
Companies (other than as a shareholder, director, employee or consultant if that
be the case).

 

8.2 For the purpose of assuring to the Wider Buyer’s Group the value of the
businesses and the full benefit of the goodwill of the businesses of the
Companies, each of Martin Dunphy and Ascot severally undertakes and covenants
with each member of the Wider Buyer’s Group that (except for any interest in the
shares or other securities of a company traded on a securities market so long as
that interest does not extend to more than three per cent of the issued share
capital of the company or the class of securities concerned) he (or it) shall
not:

 

  (a) during the Restricted Period:

 

  (i) carry on or be concerned, engaged or interested directly or indirectly in
any capacity in any Restricted Business which directly or indirectly competes
with the business carried on by any of the Companies at any time during the
Pre-Completion Period;

 

  (ii) either on his/its own behalf or in any other capacity directly or
indirectly do or say anything which may lead to any person ceasing to do
business with any of the Companies in the United Kingdom on substantially the
same terms as during the Pre-Completion Period (or at all) including, but not
limited to, providing consultancy services to any person, firm or company who
was a client or customer of the Restricted Business during the Pre-Completion
Period;

 

  (iii) either on his/its own behalf or in any other capacity directly or
indirectly in connection with any Restricted Business endeavour to entice away
from any of the Companies or solicit any person, firm or company who was a
client or customer of any of the Companies during the Pre-Completion Period;

 

  (iv) either on his/its own behalf or in any other capacity directly or
indirectly have any dealings in connection with any Restricted Business with any
person, firm or company who was a client or customer of any of the Companies
during the Pre-Completion Period;

 

  (v) either on his/its own behalf or in any other capacity directly or
indirectly have any dealings in connection with any Restricted Business with any
person, firm or company who was a supplier, agent or distributor of any of the
Companies during the Pre-Completion Period;

 

  (vi) either on his/its own behalf or in any other capacity directly or
indirectly in connection with any Restricted Business endeavour to entice away
from any of the Companies any person, firm or company who was a supplier, agent
or distributor of any of the Companies during the Pre-Completion Period;

 

  (vii) either on his/its own behalf or in any other capacity directly or
indirectly in connection with any Restricted Business employ, engage or induce,
or seek to induce, to leave the service of any of the Companies any Restricted
Employee whether or not such person would commit any breach of his contract of
employment by reason of so leaving the service of any of the Companies or
otherwise; or

 

-18-



--------------------------------------------------------------------------------

  (b) at any time after the Completion Date represent himself/itself as being in
any way currently connected with or interested in the business of any of the
Companies (other than as a shareholder, director, employee or consultant if that
be the case).

 

8.3 Each of the restrictions contained in each paragraph of clause 8.1 and
clause 8.2 is separate and distinct and is to be construed separately from the
other such restrictions. Each of the Covenantors acknowledges that:

 

  (a) he/it considers the restrictions to be reasonable both individually and in
the aggregate and that the duration, extent and application of each of the
restrictions are no greater than is necessary for the protection of the goodwill
of the businesses of the Companies; and

 

  (b) the consideration paid by the Buyer for the Shares and the Loan Notes
under this Agreement takes into account and adequately compensates him/it for
the restrictions imposed by clause 8.1 or clause 8.2 (as applicable).

However, if any of the restrictions shall be found to be void or unenforceable
but would be valid or enforceable if some part or parts of the restriction were
deleted or the period or area of application reduced, each of the Covenantors
agrees that the restriction shall apply with such modification as may be
necessary to make it valid.

 

8.4 Each member of the Wider Buyer’s Group may enforce the terms of clauses 8.1
and 8.2 in accordance with the Contracts (Rights of Third Parties) Act 1999,
provided always that, as a condition thereto, any such third party shall:

 

  (a) obtain the prior written consent of the Buyer; and

 

  (b) not be entitled to assign its rights under this clause 8.

 

9 Release by the Sellers

 

9.1 Each of the Sellers confirms that following Completion (and save in respect
of the Transaction Documents and the Equity Documents) he or it will have no
claim (whether in respect of any breach of contract, compensation for loss of
office or monies due to him or it or on any account whatsoever) outstanding
against any of the Companies or against any of the shareholders, directors,
officers, employees or professional advisers of any of the Companies and that no
agreement or arrangement (other than any contract of employment) is outstanding
under which any of the Companies or any of such persons has or could have any
obligation of any kind to him or it. For the avoidance of doubt, the Sellers do
not waive any claim that any of them may have against George Watt.

 

9.2 To the extent that any such claim or obligation exists or may exist (other
than in connection with any future claim for breach of a contract of
employment), the relevant Seller irrevocably and unconditionally waives such
claim or obligation and releases each of the Companies and any such other
persons from any liability whatsoever in respect of such claim or obligation.

 

9.3 Each of the Companies and any shareholder, director, officer, employee or
professional adviser of any of the Companies who is not a party to this
Agreement may enforce the terms of clauses 9.1 and 9.2 in accordance with the
Contracts (Rights of Third Parties) Act 1999, provided always that, as a
condition thereto, any such third party shall:

 

  (a) not be entitled to assign its rights under this clause 9; and

 

  (b) obtain the prior written consent of the Buyer.

 

-19-



--------------------------------------------------------------------------------

10 Maintenance of and access to Books and Records

 

10.1 From Completion for a period of at least six years, the Buyer shall and
shall cause the Companies to, retain all Books and Records and other documents
relating to Taxation which were in the possession of the Companies on Completion
or which otherwise relate to the period prior to Completion.

 

10.2 From Completion for a period of at least six years, upon reasonable
request:

 

  (a) the Buyer shall make available to each of the Sellers; and

 

  (b) each Seller shall make available to the Buyer,

such Books and Records in the possession of such Seller or the Buyer (as
applicable) in respect of the Companies which any of the Sellers or the Buyer
(as applicable) may reasonably require for the purpose of its Taxation and
accounting affairs in relation to the Companies.

 

11 Dissolution of the Excluded Companies

From Completion the Buyer:

 

11.1 shall and shall cause the Companies to promptly provide the Duke Street
Sellers and their advisers with such assistance as the Duke Street Sellers may
reasonably request in connection with the dissolution of the Excluded Companies;
and

 

11.2 shall pay or procure the payment of all legal and liquidation fees, costs
and expenses in connection with the dissolution of the Excluded Companies,
subject always to the proviso in paragraph 11 of Schedule 8.

 

12 Sale of Marlin Unrestricted Holdings Limited

For the avoidance of doubt, the Buyer and each of the Sellers confirms that
following Completion he or it shall not object, dispute, challenge or bring any
action in relation to the transfer of the entire issued share capital of Marlin
Unrestricted Holdings Limited by Marlin Financial Intermediate Limited to Cabot
Credit Management Limited for a consideration of £1 which was effected
immediately prior to Completion.

 

13 Announcements

 

13.1 Except to the extent otherwise expressly permitted by this Agreement, no
party shall make any public announcement or issue a press release or respond to
any enquiry from the press or other media concerning or relating to this
Agreement or its subject matter or any ancillary matter without the written
consent of the Sellers’ Representatives and the Buyer (such consent not to be
unreasonably withheld or delayed) other than issuing (or making any
announcement, press release or statement which is consistent with) the Press
Release.

 

13.2 Notwithstanding any other provision in this Agreement, a party may, after
consultation with the Sellers’ Representatives and the Buyer whenever
practicable, make or permit to be made an announcement concerning or relating to
this Agreement or its subject matter or any ancillary matter if and to the
extent required by:

 

  (a) law;

 

  (b) any securities exchange on which a party’s securities are listed or
traded; or

 

-20-



--------------------------------------------------------------------------------

  (c) any regulatory or governmental or other authority with relevant powers to
which a party is subject or submits, whether or not the requirement has the
force of law,

and the party concerned shall take all such steps as may be reasonable and
practicable in the circumstances to agree the contents of such announcement with
the Sellers’ Representatives and the Buyer before making such announcement.

 

13.3 Notwithstanding any other provision in this Agreement, the Buyer may make
or permit to be made an announcement concerning or relating to this Agreement or
its subject matter or any ancillary matter if and to the extent required in
connection with its existing or prospective debt financing arrangements
(including the Finance Arrangements) if and to the extent required by:

 

  (a) the terms of those existing or prospective financing arrangements or any
offering or arranging process in connection therewith;

 

  (b) law;

 

  (c) any securities exchange on which any member of the Wider Buyer’s Group’s
securities are listed or traded; or

 

  (d) regulatory or governmental or other authority with relevant powers to
which any member of the Wider Buyer’s Group is subject or submits, whether or
not the requirement has the force of law.

 

14 Confidentiality

 

14.1 Subject to clause 14.2, each Seller undertakes with effect from Completion
that, except to the extent otherwise expressly permitted by this Agreement, it
shall keep confidential and not disclose or use to the detriment of the Buyer
the Confidential Information.

 

14.2 Each of the parties undertakes to the others to keep confidential and not
disclose or use to the detriment of any other party all information which
relates to:

 

  (a) the provisions, or subject matter, of this Agreement or any related
document;

 

  (b) the negotiations relating to this Agreement or any related document; and

 

  (c) businesses carried on by, and the affairs of any other party.

 

14.3 Notwithstanding any other provision in this Agreement, the Buyer may, after
consultation with the Sellers’ Representatives whenever practicable, and any of
the Sellers may, after consultation with the Buyer and the Sellers’
Representatives whenever practicable, disclose or use Confidential Information
or other information which is otherwise to be treated as confidential under this
clause 14 if and to the extent:

 

  (a) required by law;

 

  (b) required by any securities exchange on which the relevant party’s
securities (or the securities of any holding company of such party) are listed
or traded;

 

  (c) required by any regulatory or governmental or other authority with
relevant powers to which the relevant party is subject or submits (whether or
not the requirement has the force of law);

 

  (d) required to vest the full benefit of this Agreement in that party or to
enforce any of the rights of that party in this Agreement;

 

  (e) required by its professional advisers, officers, employees, Consultants,
subcontractors or agents to provide their services (and subject always to
similar duties of confidentiality);

 

  (f) that information is in or has come into the public domain through no fault
of that party;

 

-21-



--------------------------------------------------------------------------------

  (g) the Buyer and the Sellers’ Representatives have given prior written
consent to the disclosure or use; or

 

  (h) it is necessary to obtain any relevant tax clearances from any appropriate
tax authority,

provided always that (x) Duke Street General Partner Limited, Duke Street
Capital VI Fund Investment Limited Partnership and Duke Street VI Gestion SARL
shall be permitted to disclose any such information to their limited partners
and to disclose the sale of its interest in the Companies envisaged under this
Agreement, the logo of the Company and the returns or multiple generated from
Completion, respectively, to investors and potential investors, (y) the Buyer
shall be permitted to disclose any such information to any Buyer Disclosee and
to disclose its purchase of the Shares and the Loan Notes envisaged under this
Agreement and the Consideration, in each case without consulting with or
obtaining any prior consent from any other party to this Agreement but provided
that the information is disclosed on a confidential basis and (z) the Buyer
shall be permitted to disclose and use any such information from and after
Completion in connection with any offering of securities of the Wider Buyer’s
Group for the financing or refinancing in respect of any transaction related to
this Agreement.

 

14.4 The restrictions contained in this clause 14 shall continue to apply after
Completion without limit in time.

 

15 Entire agreement

 

15.1 This Agreement and the documents referred to or incorporated in it
constitute the entire agreement between the parties relating to the subject
matter of this Agreement and supersede and extinguish any prior drafts,
agreements, undertakings, representations, warranties and arrangements of any
nature whatsoever, whether or not in writing, between the parties in relation to
the subject matter of this Agreement.

 

15.2 Each of the parties acknowledges and agrees that it has not entered into
this Agreement in reliance on any statement or representation of any person
(whether a party to this Agreement or not) other than as expressly incorporated
in this Agreement.

 

15.3 Nothing in this Agreement or in any other document referred in this
Agreement shall be read or construed as excluding any liability or remedy as a
result of fraud.

 

15.4 Without limiting the generality of the foregoing, each of the parties
irrevocably and unconditionally waives any right or remedy it may have to claim
damages and/or to rescind this Agreement by reason of any misrepresentation
(other than a fraudulent misrepresentation) having been made to it by any person
(whether party to this Agreement or not) and upon which it has relied in
entering into this Agreement.

 

15.5 Each of the parties acknowledges and agrees that the only cause of action
available to it under the terms of this Agreement shall be for breach of
contract.

 

16 Assignment and transfer

 

16.1 Subject to clauses 16.2 and 16.3, this Agreement is personal to the parties
and no party may assign, transfer, subcontract, delegate, charge or otherwise
deal in any other manner with this Agreement or any of its rights or obligations
nor grant, declare, create or dispose of any right or interest in it without the
prior written consent of the Buyer (in the case of an assignment by any Seller)
or the Sellers’ Representatives (in the case of an assignment by the Buyer). Any
purported assignment, transfer, subcontracting, delegation, charging or dealing
in contravention of this clause 16 shall be ineffective.

 

-22-



--------------------------------------------------------------------------------

16.2 All or any of the Buyer’s rights under this Agreement (including, without
limitation, in respect of the Title Warranties and the Business Warranties), or
any of the Transaction Documents in which there are no express provisions
governing assignment, may be assigned by the Buyer to any other member of the
Wider Buyer’s Group (or by any such member to any other member of the Wider
Buyer’s Group) provided that:

 

  (a) prior to such assignee company leaving the Wider Buyer’s Group, such
rights are assigned to another member of the Wider Buyer’s Group; and

 

  (b) if such assignment occurs, the liability of each Seller under the
Transaction Documents shall be no greater than it would have been had such
assignment not occurred.

 

16.3 This Agreement and the benefits arising under it may be assigned or charged
in whole or in part by the Buyer to its financial lenders or banks or any member
of their groups (including Funds) as security for any financing or refinancing
in respect of any transaction related to this Agreement or any existing
financing of the Wider Buyer’s Group, and such benefits may be further assigned
to any other financial institution by way of security for the borrowings of the
Buyer resulting from any refinancing of the borrowings made under such
agreement, or to any person entitled to enforce such security or to any
transferee under a valid enforcement of such security, provided that any such
assignment permitted pursuant to this clause 16.3 shall not increase the
liability of any Seller under this Agreement beyond that which that Seller would
otherwise have had but for that assignment or charging or transfer.

 

16.4 If there is an assignment as contemplated by either clause 16.2 or 16.3:

 

  (a) the Sellers may discharge their obligations under this Agreement to the
assignor until the Sellers’ Representatives receive written notice of the
assignment; and

 

  (b) the Buyer shall remain liable for any obligations of the Buyer under this
Agreement.

 

17 Successors in title

This Agreement shall be binding upon and shall, enure for the benefit of the
successors and assignees of the parties and any such successor or assignee shall
in its own right be able to enforce any term of this Agreement.

 

18 Costs and expenses

Except as otherwise stated in this Agreement or as otherwise agreed between the
Sellers (or any of them), each party shall pay its own costs and expenses in
relation to the negotiation, preparation, execution, performance and
implementation of this Agreement and each document referred to in it and other
agreements forming part of the transaction, save that this clause shall not
prejudice the right of a party to seek to recover its costs in any litigation or
dispute resolution procedure which may arise out of this Agreement.

 

19 Interest on late payments

 

19.1 If a party fails to pay any sum payable by it on the due date for payment
under this Agreement, it shall pay interest on the overdue sum for the period
from and including the due date of payment up to the date of actual payment
(after as well as before judgment) in accordance with clause 19.2.

 

19.2 The interest referred to in clause 19.1 shall accrue from day to day and
shall be paid on demand at the rate of 3 per cent above the base rate from time
to time of Barclays Bank plc. Unpaid interest shall compound quarterly.

 

20 No set-off

All payments to be made under this Agreement shall be made in full without any
set-off or counterclaim and free from any deduction or withholding save as may
be required by law in which event such deduction or withholding shall not exceed
the minimum amount which it is required by law to deduct or withhold and the
payer will simultaneously pay to the payee such additional amounts as will
result in the receipt by the payee of a net amount equal to the full amount
which would otherwise have been receivable had no such deduction or withholding
been required.

 

-23-



--------------------------------------------------------------------------------

21 Waiver

 

21.1 A waiver of any right, power, privilege or remedy provided by this
Agreement must be in writing and may be given subject to any conditions thought
fit by the grantor. For the avoidance of doubt, any omission to exercise, or
delay in exercising, any right, power, privilege or remedy provided by this
Agreement shall not constitute a waiver of that or any other right, power,
privilege or remedy.

 

21.2 A waiver of any right, power, privilege or remedy provided by this
Agreement shall not constitute a waiver of any other breach or default by
another party and shall not constitute a continuing waiver of the right, power,
privilege or remedy waived or a waiver of any other right, power, privilege or
remedy.

 

21.3 Any single or partial exercise of any right, power, privilege or remedy
arising under this Agreement shall not preclude or impair any other or further
exercise of that or any other right, power, privilege or remedy.

 

22 Variation

 

Any variation of this Agreement is valid only if it is in writing and signed by
or on behalf of each of the Sellers’ Representatives and the Buyer.

 

23 Severance

 

23.1 If any provision of this Agreement is held to be invalid or unenforceable
by any judicial or other competent authority, all other provisions of this
Agreement will remain in full force and effect and will not in any way be
impaired.

 

23.2 If any provision of this Agreement is held to be invalid or unenforceable
but would be valid or enforceable if some part of the provision were deleted, or
the period of the obligation reduced in time, or the range of activities or area
covered, reduced in scope, the provision in question will apply with the minimum
modifications necessary to make it valid and enforceable.

 

24 Further assurance

Each of the Sellers shall use all reasonable endeavours from time to time on or
following Completion, on being required to do so by the Buyer, to do or procure
the doing of all such acts and/or execute or procure the execution of all such
documents in a form reasonably satisfactory to the Buyer for giving full effect
to that Seller’s obligations under this Agreement and securing to the Buyer the
full benefit of the rights, powers, privileges and remedies conferred upon the
Buyer in this Agreement by that Seller provided that no Seller shall be obliged
to incur any costs in connection with such acts or incur any obligation or
liability under this clause as a result of the default of any other Seller.

 

25 Notices

 

25.1 Any communication to be given in connection with this Agreement shall be in
writing in English except where expressly provided otherwise and shall either be
delivered by hand or sent by first class prepaid post or fax or by email.
Delivery by courier shall be regarded as delivery by hand.

 

25.2 Such communication shall be sent to the address of the relevant party
referred to in this Agreement or the fax number or email address set out below
or to such other address or fax number or email address as may previously have
been communicated to the other party in accordance with this clause 25.2 and
clause 25.5. Each communication shall be marked for the attention of the
relevant person.

 

-24-



--------------------------------------------------------------------------------

Party    Fax number or e-mail address    For the attention of: Duke Street
General Partner Limited in its capacity as general partner of Duke Street VI
No. 1 Limited Partnership    +44 (0)20 7663 8501   

Miles Cresswell-Turner and Jason Lawford

 

with a copy to:

 

Tim Wright

King & Wood Mallesons LLP

+44 (0)20 7111 2000

Duke Street General Partner Limited in its capacity as general partner of Duke
Street VI No. 2 Limited Partnership    +44 (0)20 7663 8501   

Miles Cresswell-Turner and Jason Lawford

 

with a copy to:

 

Tim Wright

King & Wood Mallesons LLP

+44 (0)20 7111 2000

Duke Street General Partner Limited in its capacity as general partner of Duke
Street VI No. 3 Limited Partnership    +44 (0)20 7663 8501   

Miles Cresswell-Turner and Jason Lawford

 

with a copy to:

 

Tim Wright

King & Wood Mallesons LLP

+44 (0)20 7111 2000

Duke Street General Partner Limited in its capacity as general partner of Duke
Street VI No. 4 Limited Partnership    +44 (0)20 7663 8501   

Miles Cresswell-Turner and Jason Lawford

 

with a copy to:

 

Tim Wright

King & Wood Mallesons LLP

+44 (0)20 7111 2000

Duke Street General Partner Limited in its capacity as general partner of Duke
Street Capital VI Fund Investment Limited Partnership    +44 (0)20 7663 8501   

Miles Cresswell-Turner and Jason Lawford

 

with a copy to:

 

Tim Wright

King & Wood Mallesons LLP

+44 (0)20 7111 2000

Duke Street General Partner Limited in its capacity as general partner of
Parallel Private Equity Duke Street Limited Partnership    +44 (0)20 7663 8501
  

Miles Cresswell-Turner and Jason Lawford

 

with a copy to:

 

Tim Wright

King & Wood Mallesons LLP

+44 (0)20 7111 2000

 

-25-



--------------------------------------------------------------------------------

Duke Street VI

Gestion SARL in its capacity as manager of Financière DSC VI

   +44 (0)20 7663 8501  

Miles Cresswell-Turner and Jason Lawford

 

with a copy to:

 

Tim Wright

King & Wood Mallesons LLP

+44 (0)20 7111 2000

Chris Adelsbach    chris_adelsbach@yahoo.com   Chris Adelsbach Emily Adelsbach
   chris_adelsbach@yahoo.com   Chris Adelsbach Ascot Management Group Limited   
Martin.Bowen@ariannol.ch   Martin Bowen John De Blocq Van Kuffeler   
jvankuffeler@outlook.com   John De Blocq Van Kuffeler Martin Dunphy    +44 (0)20
8181 6013 and


masonfinancialcorporation@gmail.com

  Martin Dunphy Richard Hunton    Hunton@hunton.net   Richard Hunton Tariq Khan
   tariq000khan@gmail.com   Tariq Khan Ivan Lawrence    ivanlawrence@aol.com  
Ivan Lawrence David Page    davejamespage@hotmail.co.uk   David Page Peter
Richardson    richardsonpeter@btinternet.com   Peter Richardson Jan Lee
Rosenberg    blacktipjan@gmail.com   Jan Lee Rosenberg John Barclay Sinclair   
john@jbsinclair.com   John Sinclair Kenneth John Stannard   
Kenstannard@yahoo.com   Kenneth Stannard Management Sellers’ Representative   
Kenstannard@yahoo.com  

Kenneth Stannard

 

with copies to:

 

Nicholas Plant Dentons LLP

Fax: +44 (0)20 7246 7777

 

and

 

Tim Wright

King & Wood Mallesons LLP

Fax: +44 (0)20 7111 2000

Ascot/Martin Dunphy/Jan Rosenberg Representative    +44 (0)20 8181 6013  

Martin Dunphy

 

with copies to:

 

Jan Lee Rosenberg

blacktipjan@gmail.com

 

-26-



--------------------------------------------------------------------------------

Institutional Seller’s Representative    +44 (0)20 7663 8501  

Miles Cresswell-Turner and Jason Lawford

 

with a copy to:

 

Tim Wright

King & Wood Mallesons LLP

+44 (0)20 7111 2000

Buyer   

+44 (0)1732 522374 and

crossroberts@cabotcm.com

  Chris Ross-Roberts

 

with copies to:

 

Willem Wellinghoff
WWellinghoff@cabotfinancial.com

 

and

 

Luke Powell

Macfarlanes LLP

+44 (0)20 7831 9607
Luke.Powell@macfarlanes.com

 

25.3 A communication shall be deemed to have been served:

 

  (a) if delivered by hand at the address referred to in clause 25.2, at the
time of delivery;

 

  (b) if sent by first class prepaid post to the address referred to in clause
25.2, at the expiration of two clear days after the time of posting; and

 

  (c) if sent by fax to the number referred to in clause 25.2 or sent by email
to the email address specified in that clause, at the time of completion of
transmission by the sender.

If a communication would otherwise be deemed to have been delivered outside
normal business hours (being 9:30 a.m. to 5:30 p.m. on a Business Day in the
time zone of the territory of the recipient) under the preceding provisions of
this clause 25, it shall be deemed to have been delivered at the next opening of
such business hours in the territory of the recipient.

 

25.4 In proving service of the communication, it shall be sufficient to show
that delivery by hand was made or that the envelope containing the communication
was properly addressed and posted as a first class prepaid letter or that the
fax was despatched and a confirmatory transmission report received or that the
email was transmitted to the correct email address, whether or not opened or
read by the recipient.

 

25.5 A party may notify the other parties to this Agreement of a change to its
name, relevant person, address or fax number or email address for the purposes
of clause 25.2 provided that such notification shall only be effective on:

 

  (a) the date specified in the notification as the date on which the change is
to take place; or

 

  (b) if no date is specified or the date specified is less than five clear
Business Days after the date on which notice is deemed to have been served, the
date falling five clear Business Days after notice of any such change is deemed
to have been given.

 

25.6 For the avoidance of doubt, the parties agree that the provisions of
clauses 25.1, 25.2, 25.3, 25.4 and 25.5 shall not apply in relation to the
service of any claim form, application notice, order, judgment or other document
relating to or in connection with any proceeding, suit or action arising out of
or in connection with this Agreement.

 

-27-



--------------------------------------------------------------------------------

26 Counterparts

This Agreement may be executed in any number of counterparts, each of which
shall constitute an original, and all the counterparts shall together constitute
one and the same agreement.

 

27 Governing language

 

27.1 This Agreement is in English.

 

27.2 If this Agreement is translated into any language other than English, the
English language text shall prevail in any event.

 

27.3 Each notice, instrument, certificate or other communication to be given by
one party to another in this Agreement or in connection with this Agreement
shall be in English (being the language of negotiation of this Agreement) and if
such notice, instrument, certificate or other communication or this Agreement is
translated into any other language, the English language text shall prevail.

 

28 Governing law

This Agreement and any dispute or claim arising out of or in connection with it
or its subject matter, whether of a contractual or non-contractual nature, shall
be governed by and construed in accordance with English law.

 

29 Jurisdiction

 

   The parties irrevocably agree that the courts of England and Wales shall have
exclusive jurisdiction to settle any dispute arising out of or in connection
with this Agreement.

 

30 Interpretation

 

30.1 The clause and paragraph headings and the table of contents used in this
Agreement are inserted for ease of reference only and shall not affect
construction.

 

30.2 References in this Agreement and the Schedules to the parties, the
Introduction, Schedules and clauses are references respectively to the parties,
the Introduction and Schedules to and clauses of this Agreement.

 

30.3 References to documents “in the agreed form” are to documents in terms
agreed between the parties prior to execution of this Agreement and initialled
by or on behalf of each of the Sellers’ Representatives and the Buyer for the
purposes of identification.

 

30.4 References to “writing” or “written” includes any other non-transitory form
of visible reproduction of words.

 

30.5 References to times of the day are, unless provided otherwise in this
Agreement, to that time in London and references to a day are to a period of 24
hours running from midnight.

 

30.6 References to any English legal term or legal concept shall in respect of
any jurisdiction other than England be deemed to include that which most
approximates in that jurisdiction to such English legal term or legal concept.

 

30.7 References to persons shall include bodies corporate, unincorporated
associations and partnerships, in each case whether or not having a separate
legal personality.

 

30.8 References to the word “include” or “including” (or any similar term) are
not to be construed as implying any limitation and general words introduced by
the word “other” (or any similar term) shall not be given a restrictive meaning
by reason of the fact that they are preceded by words indicating a particular
class of acts, matters or things.

 

30.9 Save where the context specifically requires otherwise, words importing one
gender shall be treated as importing any gender, words importing individuals
shall be treated as importing corporations and vice versa, words importing the
singular shall be treated as importing the plural and vice versa, and words
importing the whole shall be treated as including a reference to any part
thereof.

 

-28-



--------------------------------------------------------------------------------

30.10 References to statutory provisions, enactments or EC Directives shall
include references to any amendment, modification, extension, consolidation,
replacement or re-enactment of any such provision, enactment or Directive
(whether before or after the date of this Agreement), to any previous enactment
which has been replaced or amended and to any regulation, instrument or order or
other subordinate legislation made under such provision, enactment or Directive.

 

30.11 A company or other entity shall be a “holding company” for the purposes of
this Agreement if it falls within either the meaning attributed to that term in
section 1159 and Schedule 6 Companies Act 2006 or the meaning attributed to the
term “parent undertaking” in section 1162 and Schedule 7 of such Act, and a
company or other entity shall be a “subsidiary” for the purposes of this
Agreement if it falls within any of the meanings attributed to a “subsidiary” in
section 1159 and Schedule 6 Companies Act 2006 or any of the meanings attributed
to the term “subsidiary undertaking” in section 1162 and Schedule 7 of such Act,
and the terms “subsidiaries” and “holding companies” are to be construed
accordingly, save that an undertaking shall also be treated, for the purposes
only of the membership requirement contained in subsections 1162(2)(b) and
(d) Companies Act 2006, as a member of another undertaking if any shares in that
other undertaking are held by a person (or its nominee) by way of security or in
connection with the taking of security granted by the undertaking or any of its
subsidiary undertakings.

 

31 Rights of third parties

 

31.1 Except as otherwise expressly stated in clauses 8.4, 9.3, 16 and 17, this
Agreement does not confer any rights on any person or party (other than the
parties to this Agreement) pursuant to the Contracts (Rights of Third Parties)
Act 1999.

 

31.2 Notwithstanding that any term of this Agreement may be or become
enforceable by a third party, the terms of this Agreement or any of them may be
varied in any way or waived or this Agreement may be rescinded (in each case)
without the consent of any such third party.

 

32 Execution

This Agreement is entered into by the parties on the date at the beginning of
this Agreement.

 

-29-



--------------------------------------------------------------------------------

SCHEDULE 1

Part 1 - Details of the Sellers, their respective shareholdings

and their respective shares of the consideration

 

            (1)

Name and address

  

(2)

Number of
Shares held

   (3)
Cash
(£)      (4)
Buyer Loan
Notes
(£)      (5)
Share
Consideration
(£)      (6)
Relevant
Proportion
(%)      (7)
Cap on liability
(£)  

Duke Street VI No. 1 Limited Partnership acting by its general partner Duke
Street General Partner Limited

 

Nations House, 103

Wigmore Street,

London,

W1U 1QS

   601,877 B ordinary shares      31,983,680         0         31,983,680      
 
0
  
     0   

Duke Street VI No. 2 Limited Partnership acting by its general partner Duke
Street General Partner Limited

 

Nations House,

103 Wigmore Street,

London,

W1U 1QS

   97,294 B ordinary shares      5,170,193         0         5,170,193         0
        0   

 

-30-



--------------------------------------------------------------------------------

            (1)
Name and address

  

(2)
Number of
Shares held

   (3)
Cash
(£)      (4)
Buyer Loan
Notes
(£)      (5)
Share
Consideration
(£)      (6)
Relevant
Proportion
(%)      (7)
Cap on liability
(£)  

Duke Street VI No. 3 Limited Partnership acting by its general partner Duke
Street General Partner Limited

 

Nations House,

103 Wigmore Street,

London,

W1U 1QS

   90,318 B ordinary shares      4,799,489         0         4,799,489         0
        0   

Duke Street VI No. 4 Limited Partnership acting by its general partner Duke
Street General Partner Limited

 

Nations House,

103 Wigmore Street,

London,

W1U 1QS

   107,459 B ordinary shares      5,710,360         0         5,710,360        
0         0   

Duke Street Capital VI Fund Investment Limited Partnership acting by its general
partner Duke Street General Partner Limited

 

Nations House,

103 Wigmore Street,

London,

W1U 1QS

   26,260 B ordinary shares      1,395,454         0         1,395,454         0
        0   

 

-31-



--------------------------------------------------------------------------------

            (1)
Name and address

  

(2)
Number of
Shares held

   (3)
Cash
(£)      (4)
Buyer Loan
Notes
(£)      (5)
Share
Consideration
(£)      (6)
Relevant
Proportion
(%)      (7)
Cap on liability
(£)  

Parallel Private Equity Duke Street Limited Partnership acting by its general
partner Duke Street General Partner Limited

 

Nations House,

103 Wigmore Street,

London,

W1U 1QA

   232,000 B ordinary shares      12,328,455         0         12,328,455      
  0         0   

Financière DSC VI acting by its manager Duke Street VI Gestion SARL

 

52 Rue de la Victoire,

75009 Paris,

France

   4,792 B ordinary shares      254,646         0         254,646         0   
     0   

Chris Adelsbach

 

4 Treeside Place

Cranley Gardens,

London N10 3AR

   150,601 B ordinary shares      8,002,921         0         8,002,921        
16.6         488,455   

Ascot Management Group Limited

 

Twa Cochrane Skatfeld,

Chancery Court,

Providenciales, Turks and

Caicos Islands

   408,134 B ordinary shares      21,688,198         0         21,688,198      
  44.9         1,323,731   

 

-32-



--------------------------------------------------------------------------------

            (1)
Name and address

  

(2)
Number of
Shares held

   (3)
Cash
(£)      (4)
Buyer Loan
Notes
(£)      (5)
Share
Consideration
(£)      (6)
Relevant
Proportion
(%)      (7)
Cap on liability
(£)  

John De Blocq Van Kuffeler

 

5 Little Chester Street

London

SW1X 7AL

  

30,612 A ordinary shares

 

20,000 C ordinary shares

     1,626,719         0         1,626,719         3.4         99,286   

Martin Dunphy

 

Flat 8,

42 Upper Brook Street,

London,

W1K 7QP

   1 A ordinary share      53         0         53         0         0   

Richard Alan Hunton

 

38 Limes Avenue,

Staincross, Barnsley,

South Yorkshire,

S75 6JP

  

5,270 A ordinary shares

 

10,000 C ordinary shares

     31,095         248,952         280,047         0.6         17,093   

Tariq Khan

 

Rebwiesstrasse 43,

8702 Zollikon,

Switzerland

   54,192 B ordinary shares      2,879,757         0         2,879,757        
6.0         175,765   

Ivan Lawrence

 

14 High Street South,

Tiffield,

Northamptonshire,

NN12 8AB

  

17,204 A ordinary shares

 

20,000 C ordinary shares

     57,296         856,922         914,219         1.9         55,799   

 

-33-



--------------------------------------------------------------------------------

            (1)
Name and address

  

(2)
Number of
Shares held

   (3)
Cash
(£)      (4)
Buyer Loan
Notes
(£)      (5)
Share
Consideration
(£)      (6)
Relevant
Proportion
(%)      (7)
Cap on liability
(£)  

David James Page

 

Longlands Villa,

1 Longlands,

Worthing, West Sussex,

BN14 9NS

  

33,396 A ordinary shares

 

81,635 B ordinary shares

 

20,000 C ordinary shares

     1,486,656         4,626,079         6,112,735         12.6         373,088
  

Peter Richardson

 

40 Derwent Road

Harpenden

Hertfordshire

AL5 3NX

   20,204 A ordinary shares      37,481         1,036,158         1,073,638   
     2.2         65,529   

Jan Lee Rosenberg

 

11505 Luvie Court,

Potomac MD 20854,

United States

   145,438 B ordinary shares      7,728,560         0         7,728,560        
0         0   

John Barclay Sinclair

 

c/o Duke Street

Nations House,

103 Wigmore Street,

London,

W1U 1QS

   10,204 A ordinary shares      542,239         0         542,239         1.1
        33,095   

 

-34-



--------------------------------------------------------------------------------

            (1)
Name and address

  

(2)
Number of
Shares held

   (3)
Cash
(£)      (4)
Buyer Loan
Notes
(£)      (5)
Share
Consideration
(£)      (6)
Relevant
Proportion
(%)      (7)
Cap on liability
(£)  

Kenneth John Stannard

 

66 Elms Road,

London,

SW4 9EW

  

115,220 A ordinary shares

 

20,000 C ordinary shares

     204,889         5,007,868         5,212,756         10.8         318,159   

Marlin Financial Group Limited Employee Benefit Trust acting by its trustee
Carey Pensions and Benefits Limited

 

1st and 2nd Floors,

Elizabeth House,

Les Ruettes Brayes,

St Peter Port,

Guernsey,

GY1 4LX

   599 A ordinary shares      31,381         0         31,381         0        
0   

 

-35-



--------------------------------------------------------------------------------

Part 2—Details of the Loan Notes

 

            (1)
Name and Address

   (2)
Loan Note(s)
(£)    (3)
Loan Note Consideration
(£)

Duke Street VI No.1 Limited Partnership acting by its general partner Duke
Street General Partner Limited

 

Nations House,

103 Wigmore Street,

London,

W1U 1QS

   21,233,956    21,233,956

Duke Street VI No.2 Limited Partnership acting by its general partner Duke
Street General Partner Limited

 

Nations House,

103 Wigmore Street,

London,

W1U 1QS

   3,432,485    3,432,485

Duke Street VI No.3 Limited Partnership acting by its general partner Duke
Street General Partner Limited

 

Nations House,

103 Wigmore Street,

London,

W1U 1QS

   3,186,367    3,186,367

 

-36-



--------------------------------------------------------------------------------

            (1)
Name and Address

   (2)
Loan Note(s)
(£)    (3)
Loan Note Consideration
(£)

Duke Street VI No.4 Limited Partnership acting by its general partner Duke
Street General Partner Limited

 

Nations House,

103 Wigmore Street,

London,

W1U 1QS

   3,791,101    3,791,101

Duke Street Capital VI Fund Investment Limited Partnership acting by its manager
Duke Street General Partner Limited

 

Nations House,

103 Wigmore Street,

London,

W1U 1QS

   926,441    926,441

Parallel Private Equity Duke Street Limited Partnership acting by its general
partner Duke Street General Partner Limited

 

Nations House,

103 Wigmore Street,

London,

W1U 1QS

   8,184,850    8,184,850

 

-37-



--------------------------------------------------------------------------------

            (1)
Name and Address

   (2)
Loan Note(s)
(£)    (3)
Loan Note Consideration
(£)

Financière DSC VI acting by its manager Duke Street VI Gestion SARL

 

52 Rue de la Victoire,

75009 Paris,

France

   169,057    169,057

Ascot Management Group Limited

 

Twa Cochrane Skatfeld

Chancery Court,

Providenciales, Turks and Caicos Islands

   1,275,555    1,275,555

Jan Lee Rosenberg

 

11505 Luvie Court

Potomac MD 20854,

United States

   381,043    381,043

Chris Adelsbach

 

4 Treeside Place

Cranley Gardens,

London N10 3AR

   1,792,898    1,792,898

Emily Adelsbach

 

4 Treeside Place

Cranley Gardens,

London N10 3AR

   85,622    85,622

 

-38-



--------------------------------------------------------------------------------

            (1)
Name and Address

   (2)
Loan Note(s)
(£)    (3)
Loan Note Consideration
(£)

David Page

 

Longlands Villa,

1 Longlands, Worthing,

West Sussex BN14 9NS

   36,972    36,972

Kenneth Stannard

 

66 Elms Road,

London,

SW4 9EW

   204,033    204,033

Ivan Lawrence

 

14 High Street South,

Tiffield,

Northamptonshire,

NN12 8AB

   5,801    5,801

Tariq Khan

 

Rebwiesstrasse 43,

8702 Zollikon,

Switzerland

   30,810    30,810

Peter Richardson

 

40 Derwent Road

Harpenden

Hertfordshire

AL5 3NX

   45,801    45,801

 

-39-



--------------------------------------------------------------------------------

            (1)
Name and Address

   (2)
Loan Note(s)
(£)    (3)
Loan Note Consideration
(£)

Richard Hunton

 

38 Limes Avenue,

Staincross, Barnsley,

South Yorkshire,

S75 6JP

   2,996    2,996

John Barclay Sinclair

 

c/o Duke Street

Nations House,

103 Wigmore Street,

London,

W1U 1QS

   18,601    18,601

 

-40-



--------------------------------------------------------------------------------

SCHEDULE 2

Part 1

Particulars of the Company

 

Name:

   Marlin Financial Group Limited

Number:

   07195881

Date of registration:

   19 March 2010 under the Companies Act 2006

Status:

   Private company

Place of registration:

   England & Wales

Registered Office:

   Marlin House, 16-22 Grafton Road, Worthing, West Sussex, BN11 1QP, United
Kingdom

Issued share capital:

  

£30,000 divided into:

 

•   300,000 A ordinary shares of £0.01 each

 

•   2,000,000 B ordinary shares of £0.01 each

 

•   140,000 C ordinary shares of £0.01 each

Shareholder and shareholding:

   Name    Shares Held    Duke Street General Partner Limited in its capacity as
general partner of Duke Street VI No.1 Limited Partnership    601,877 B ordinary
shares    Duke Street General Partner Limited in its capacity as general partner
of Duke Street VI No.2 Limited Partnership    97,294 B ordinary shares    Duke
Street General Partner Limited in its capacity as general partner of Duke Street
VI No.3 Limited Partnership    90,318 B ordinary shares    Duke Street General
Partner Limited in its capacity as general partner of Duke Street VI No.4
Limited Partnership    107,459 B ordinary shares    Duke Street General Partner
Limited in its capacity as manager of Duke Street Capital VI Fund Investment
Limited Partnership    26,260 B ordinary shares    Parallel Private Equity Duke
Street Limited Partnership    232,000 B ordinary shares    Financière DSC VI   
4,792 B ordinary shares

 

-41-



--------------------------------------------------------------------------------

   Chris Adelsbach    150,601 B ordinary shares    Ascot Management Group
Limited    408,134 B ordinary shares    John De Blocq Van Kuffeler   

30,612 A ordinary shares

20,000 C ordinary shares

   Martin Dunphy    1 A ordinary share    Richard Hunton   

5,270 A ordinary shares

10,000 C ordinary shares

   Tariq Khan    54,192 B ordinary shares    Ivan Lawrence   

17,204 A ordinary shares

20,000 C ordinary shares

   David Page   

33,396 A ordinary shares

81,635 B ordinary shares

20,000 C ordinary shares

   Peter Richardson    20,204 A ordinary shares    Jan Lee Rosenberg    145,438
B ordinary shares    John Barclay Sinclair    10,204 A ordinary shares   
Kenneth John Stannard   

115,220 A ordinary shares

20,000 C ordinary shares

   Juliet Telford   

42,000 A ordinary shares

30,000 C ordinary shares

   George Watt   

25,290 A ordinary shares

20,000 C ordinary shares

   Carey Pensions and Benefits Limited in its capacity as trustee of the Marlin
Financial Group Limited Employee Benefit Trust    599 A ordinary shares    Name
   To remain in place following Completion?

Directors:

  

Miles Cresswell-Turner

Jason Lawford

John De Blocq van Kuffeler

Martin Dunphy

Peter Richardson

John Barclay Sinclair

Kenneth Stannard

  

No

No

No

No

Yes

No

Yes

Secretary:

   Tariq Khan    No

Auditors:

   Deloitte LLP

 

-42-



--------------------------------------------------------------------------------

Part 2

Particulars of the Subsidiaries

 

Name:    Marlin Financial Intermediate Limited Number:    07196379 Date of
registration:    19 March 2010 under the Companies Act 2006 Status:    Private
company Place of registration:    England & Wales Registered Office:    Marlin
House, 16-22 Grafton Road, Worthing, West Sussex, BN11 1QP, United Kingdom
Issued share capital:    £11,600 divided into 11,600 ordinary shares of £1 each
Shareholder and shareholding:    Name    Shares Held    Marlin Financial Group
Limited    11,600 ordinary shares    Name    To remain in place following
Completion? Directors:   

Miles Cresswell-Turner

 

Jason Lawford

 

Martin Dunphy

 

Kenneth Stannard

 

Peter Richardson

  

No

 

No

 

No

 

Yes

 

Yes

Secretary:    Tariq Khan    No Auditors:    Deloitte LLP

 

-43-



--------------------------------------------------------------------------------

Name:    Marlin Unrestricted Holdings Limited Number:    08617335 Date of
registration:    19 July 2013 under the Companies Act 2006 Status:    Private
company Place of registration:    England & Wales Registered Office:    Marlin
House, 16-22 Grafton Road, Worthing, West Sussex, BN11 1QP, United Kingdom
Issued share capital:    £1 divided into 1 ordinary share of £1 Shareholder and
shareholding:    Name    Shares Held    Marlin Financial Intermediate Limited   
1 ordinary share    Name    To remain in place following Completion? Directors:
  

David Page

 

Kenneth Stannard

 

Peter Richardson

  

Yes

 

Yes

 

Yes

Secretary:    Tariq Khan    No Auditors:    Deloitte LLP

 

-44-



--------------------------------------------------------------------------------

Name:    Marlin Europe V Limited Number:    08260772 Date of registration:    19
October 2012 under the Companies Act 2006 Status:    Private company Place of
registration:    England & Wales Registered Office:    Marlin House, 16-22
Grafton Road, Worthing, West Sussex, BN11 1QP, United Kingdom Issued share
capital:    £1 divided into 1 ordinary share of £1 Shareholder and shareholding:
   Name    Shares Held    Marlin Unrestricted Holdings Limited    1 ordinary
share    Name    To remain in place following Completion? Directors:   

David Page

 

Kenneth Stannard

 

Peter Richardson

  

Yes

 

Yes

 

Yes

Secretary:    Tariq Khan    No Auditors:    Deloitte LLP

 

-45-



--------------------------------------------------------------------------------

Name:    Marlin Europe VI Limited Number:    08260821 Date of registration:   
19 October 2012 under the Companies Act 2006 Status:    Private company Place of
registration:    England & Wales Registered Office:    Marlin House, 16-22
Grafton Road, Worthing, West Sussex, BN11 1QP, United Kingdom Issued share
capital:    £1 divided into 1 ordinary share of £1 Shareholder and shareholding:
   Name    Shares Held    Marlin Unrestricted Holdings Limited    1 ordinary
share    Name    To remain in place following Completion? Directors:   

David Page

 

Kenneth Stannard

 

Peter Richardson

  

Yes

 

Yes

 

Yes

Secretary:    Tariq Khan    No Auditors:    Deloitte LLP

 

-46-



--------------------------------------------------------------------------------

Name:    Marlin Europe VII Limited Number:    08584320 Date of registration:   
25 June 2013 under the Companies Act 2006 Status:    Private company Place of
registration:    England & Wales Registered Office:    Marlin House, 16-22
Grafton Road, Worthing, West Sussex, BN11 1QP, United Kingdom Issued share
capital:    £1 divided into 1 ordinary share of £1 Shareholder and shareholding:
   Name    Shares Held    Marlin Unrestricted Holdings Limited    1 ordinary
share    Name    To remain in place following Completion? Directors:   

David Page

 

Kenneth Stannard

 

Peter Richardson

  

Yes

 

Yes

 

Yes

Secretary:    Tariq Khan    No Auditors:    Deloitte LLP

 

-47-



--------------------------------------------------------------------------------

Name:    Marlin Europe VIII Limited Number:    08584322 Date of registration:   
25 June 2013 under the Companies Act 2006 Status:    Private company Place of
registration:    England & Wales Registered Office:    Marlin House, 16-22
Grafton Road, Worthing, West Sussex, BN11 1QP, United Kingdom Issued share
capital:    £1 divided into 1 ordinary share of £1 Shareholder and shareholding:
   Name    Shares Held    Marlin Unrestricted Holdings Limited    1 ordinary
share    Name    To remain in place following Completion? Directors:   

David Page

 

Kenneth Stannard

 

Peter Richardson

  

Yes

 

Yes

 

Yes

Secretary:    Tariq Khan    No Auditors:    Deloitte LLP

 

-48-



--------------------------------------------------------------------------------

Name:    Marlin Europe IX Limited Number:    08584323 Date of registration:   
25 June 2013 under the Companies Act 2006 Status:    Private company Place of
registration:    England & Wales Registered Office:    Marlin House, 16-22
Grafton Road, Worthing, West Sussex, BN11 1QP, United Kingdom Issued share
capital:    £1 divided into 1 ordinary share of £1 Shareholder and shareholding:
   Name    Shares Held    Marlin Unrestricted Holdings Limited    1 ordinary
share    Name    To remain in place following Completion? Directors:   

David Page

 

Kenneth Stannard

 

Peter Richardson

  

Yes

 

Yes

 

Yes

Secretary:    Tariq Khan    No Auditors:    Deloitte LLP

 

-49-



--------------------------------------------------------------------------------

Name:    Marlin Europe X Limited Number:    08584325 Date of registration:    25
June 2013 under the Companies Act 2006 Status:    Private company Place of
registration:    England & Wales Registered Office:    Marlin House, 16-22
Grafton Road, Worthing, West Sussex, BN11 1QP, United Kingdom Issued share
capital:    £1 divided into 1 ordinary share of £1 Shareholder and shareholding:
   Name    Shares Held    Marlin Unrestricted Holdings Limited    1 ordinary
share    Name    To remain in place following Completion? Directors:   

David Page

 

Kenneth Stannard

 

Peter Richardson

  

Yes

 

Yes

 

Yes

Secretary:    Tariq Khan    No Auditors:    Deloitte LLP

 

-50-



--------------------------------------------------------------------------------

Name:    Marlin Financial Intermediate II Limited Number:    08346249 Date of
registration:    3 January 2013 under the Companies Act 2006 Status:    Private
company Place of registration:    England & Wales Registered Office:    Marlin
House, 16-22 Grafton Road, Worthing, West Sussex, BN11 1QP, United Kingdom
Issued share capital:    £762,986 divided into 762,986 ordinary shares of £1
each Shareholder and shareholding:    Name    Shares Held    Marlin Financial
Intermediate Limited    762,986 ordinary shares    Name    To remain in place
following Completion? Directors:   

David Page

 

Peter Richardson

 

Kenneth Stannard

  

Yes

 

Yes

 

Yes

Secretary:    Tariq Khan    No Auditors:    Deloitte LLP

 

-51-



--------------------------------------------------------------------------------

Name:    Marlin Intermediate Holdings plc Number:    08248105 Date of
registration:    10 October 2012 under the Companies Act 2006 Status:    Public
company Place of registration:    England & Wales Registered Office:    Marlin
House, 16-22 Grafton Road, Worthing, West Sussex, BN11 1QP, United Kingdom
Issued share capital:    £50,001 divided into 5,000,100 ordinary shares of £0.01
each Shareholder and shareholding:    Name    Shares Held    Marlin Financial
Intermediate II Limited    5,000,100 ordinary shares    Name    To remain in
place following Completion? Directors:   

David Page

 

Peter Richardson

 

Kenneth Stannard

  

Yes

 

Yes

 

Yes

Secretary:    Tariq Khan    No Auditors:    Deloitte LLP

 

-52-



--------------------------------------------------------------------------------

Name:    Marlin Midway Limited Number:    08255990 Date of registration:    16
October 2012 under the Companies Act 2006 Status:    Private company Place of
registration:    England & Wales Registered Office:    Marlin House, 16-22
Grafton Road, Worthing, West Sussex, BN11 1QP, United Kingdom Issued share
capital:    £7,629.85 divided into 762,985 ordinary shares of £0.01 each
Shareholder and shareholding:    Name    Shares Held    Marlin Intermediate
Holdings plc    762,985 ordinary shares    Name    To remain in place
following Completion? Directors:   

David Page

 

Peter Richardson

 

Kenneth Stannard

  

Yes

 

Yes

 

Yes

Secretary:    Tariq Khan    No Auditors:    Deloitte LLP

 

-53-



--------------------------------------------------------------------------------

Name:    Black Tip Capital Holdings Limited Number:    05927496 Date of
registration:    7 September 2006 under the Companies Act 1985 Status:   
Private company Place of registration:    England & Wales Registered Office:   
Marlin House, 16-22 Grafton Road, Worthing, West Sussex, BN11 1QP, United
Kingdom Authorised share capital:   

£19,000 divided into 1,900,000 A ordinary shares of £0.01 each

 

£1,000 divided into 100,000 B ordinary shares of £0.01 each

Issued share capital:   

£7,529.85 divided into:

 

•   683,100 A ordinary shares of £0.01 each

 

•   69,885 B ordinary shares of £0.01 each

Shareholder and shareholding:    Name    Shares Held    Marlin Midway Limited   

683,100 A ordinary shares

69,885 B ordinary shares

   Name    To remain in place following Completion? Directors:   

Chris Adelsbach

 

Martin Dunphy

 

Kenneth Stannard

 

Peter Richardson

  

No

 

No

 

Yes

 

Yes

Secretary:    Tariq Khan    No Auditors:    Deloitte LLP

 

-54-



--------------------------------------------------------------------------------

Name:    Marlin Senior Holdings Limited Number:    08215555 Date of
registration:    14 September 2012 under the Companies Act 2006 Status:   
Private company Place of registration:    England & Wales Registered Office:   
Marlin House, 16-22 Grafton Road, Worthing, West Sussex, BN11 1QP, United
Kingdom Issued share capital:    £250,710 divided into 250,710 ordinary shares
of £1 each Shareholder and shareholding:    Name    Shares Held    Black Tip
Capital Holdings Limited    250,710 ordinary shares    Name    To remain in
place following Completion? Directors:   

Martin Dunphy

 

Kenneth Stannard

 

Peter Richardson

 

David Page

  

No

 

Yes

 

Yes

 

Yes

Secretary:    Tariq Khan    No Auditors:    Deloitte LLP

 

-55-



--------------------------------------------------------------------------------

Name:    ME III Limited Number:    07255614 Date of registration:    17 May 2010
under the Companies Act 2006 Status:    Private company Place of registration:
   England & Wales Registered Office:    Marlin House, 16-22 Grafton Road,
Worthing, West Sussex, BN11 1QP, United Kingdom Issued share capital:    £1
divided into 1 ordinary share of £1 Shareholder and shareholding:    Name   
Shares Held    Black Tip Capital Holdings Limited    1 ordinary share    Name   
To remain in place following Completion? Directors:   

Martin Dunphy

 

David Page

 

Kenneth Stannard

 

Peter Richardson

  

No

 

Yes

 

Yes

 

Yes

Secretary:    Tariq Khan    No Auditors:    Deloitte LLP

 

-56-



--------------------------------------------------------------------------------

Name:    Marlin Financial Services Limited Number:    04618038 Date of
registration:    16 December 2002 under the Companies Act 1985 Status:   
Private company Place of registration:    England & Wales Registered Office:   
Marlin House, 16-22 Grafton Road, Worthing, West Sussex, BN11 1QP, United
Kingdom Authorised share capital:    £1,200 divided into £1,200 ordinary shares
of £1 each Issued share capital:   

£1,001 divided into:

 

•   611 ordinary shares of £1 each

 

•   390 preference shares of £1 each

Shareholder and shareholding:    Name    Shares Held    Marlin Senior Holdings
Limited   

611 ordinary shares

 

390 preference shares

   Name    To remain in place following Completion? Directors:   

Martin Dunphy

 

David Page

 

Kenneth Stannard

 

Peter Richardson

  

No

 

Yes

 

Yes

 

Yes

Secretary:    Tariq Khan    No Auditors:    Deloitte LLP

 

-57-



--------------------------------------------------------------------------------

Name:    Marlin Legal Services Limited Number:    06200270 Date of registration:
   3 April 2007 under the Companies Act 1985 Status:    Private company Place of
registration:    England & Wales Registered Office:    Marlin House, 16-22
Grafton Road, Worthing, West Sussex, BN11 1QP, United Kingdom Authorised share
capital:    £1,000 divided into 1,000 ordinary shares of £1 each Issued share
capital:    £1 divided into 1 ordinary share of £1 Shareholder and shareholding:
   Name    Shares Held    Marlin Senior Holdings Limited    1 ordinary share   
Name    To remain in place following Completion? Directors:   

Chris Adelsbach

 

Martin Dunphy

 

Kenneth Stannard

 

Peter Richardson

  

No

 

No

 

Yes

 

Yes

Secretary:    Tariq Khan    No Auditors:    Deloitte LLP

 

-58-



--------------------------------------------------------------------------------

Name:    Marlin Portfolio Holdings Limited Number:    08215352 Date of
registration:    14 September 2012 under the Companies Act 2006 Status:   
Private company Place of registration:    England & Wales Registered Office:   
Marlin House, 16-22 Grafton Road, Worthing, West Sussex, BN11 1QP, United
Kingdom Issued share capital:    £108 divided into 108 ordinary shares of £1
each Shareholder and shareholding:    Name    Shares Held    Marlin Senior
Holdings Limited    108 ordinary shares    Name    To remain in place
following Completion? Directors:   

David Page

 

Kenneth Stannard

 

Peter Richardson

  

Yes

 

Yes

 

Yes

Secretary:    Tariq Khan    No Auditors:    Deloitte LLP

 

-59-



--------------------------------------------------------------------------------

Name:    Marlin Capital Europe Limited Number:    04623224 Date of registration:
   20 December 2002 under the Companies Act 1985 Status:    Private company
Place of registration:    England & Wales Registered Office:    Marlin House,
16-22 Grafton Road, Worthing, West Sussex, BN11 1QP, United Kingdom Authorised
share capital:    £100 divided into 100 shares of £1 each Issued share capital:
   £100 divided into 100 ordinary shares of £1 each Shareholder and
shareholding:    Name    Shares Held    Marlin Portfolio Holdings Limited    100
ordinary shares    Name    To remain in place following Completion? Directors:
  

Martin Dunphy

 

Kenneth Stannard

 

Peter Richardson

  

No

 

Yes

 

Yes

Secretary:    Tariq Khan    No Auditors:    Deloitte LLP

 

-60-



--------------------------------------------------------------------------------

Name:    MCE Portfolio Limited Number:    05892466 Date of registration:    1
August 2006 under the Companies Act 1985 Status:    Private company Place of
registration:    England & Wales Registered Office:    Marlin House, 16-22
Grafton Road, Worthing, West Sussex, BN11 1QP, United Kingdom Authorised share
capital:    £100 divided into 100 ordinary shares of £1 each Issued share
capital:    £2 divided into 2 ordinary shares of £1 each Shareholder and
shareholding:    Name    Shares Held    Marlin Portfolio Holdings Limited    2
ordinary shares    Name    To remain in place following Completion? Directors:
  

Martin Dunphy

 

Kenneth Stannard

 

Peter Richardson

 

David Page

  

No

 

Yes

 

Yes

 

Yes

Secretary:    Tariq Khan    No Auditors:    Deloitte LLP

 

-61-



--------------------------------------------------------------------------------

Name:    MFS Portfolio Limited Number:    05477405 Date of registration:    10
June 2005 under the Companies Act 1985 Status:    Private company Place of
registration:    England & Wales Registered Office:    Marlin House, 16-22
Grafton Road, Worthing, West Sussex, BN11 1QP, United Kingdom Authorised share
capital:    £1,000 divided into 1,000 shares of £1 each Issued share capital:   
£1 divided into 1 ordinary share of £1 Shareholder and shareholding:    Name   
Shares Held    Marlin Portfolio Holdings Limited    1 ordinary share    Name   
To remain in place following Completion? Directors:   

Martin Dunphy

 

David Page

 

Kenneth Stannard

 

Peter Richardson

  

No

 

Yes

 

Yes

 

Yes

Secretary:    Tariq Khan    No Auditors:    Deloitte LLP

 

-62-



--------------------------------------------------------------------------------

Name:    Marlin Europe I Limited Number:    05948653 Date of registration:    27
September 2006 under Companies Act 1985 Status:    Private company Place of
registration:    England & Wales Registered Office:    Marlin House, 16-22
Grafton Road, Worthing, West Sussex, BN11 1QP, United Kingdom Authorised share
capital:    £1,000 divided into 1,000 ordinary shares of £1 each Issued share
capital:    £1 divided into 1 ordinary share of £1 Shareholder and shareholding:
   Name    Shares Held    Marlin Portfolio Holdings Limited    1 ordinary share
   Name    To remain in place following Completion? Directors:   

Martin Dunphy

 

David Page

 

Kenneth Stannard

 

Peter Richardson

  

No

 

Yes

 

Yes

 

Yes

Secretary:    Tariq Khan    No Auditors:    Deloitte LLP

 

-63-



--------------------------------------------------------------------------------

Name:    Marlin Europe II Limited Number:    06145019 Date of registration:    8
March 2007 under Companies Act 1985 Status:    Private company Place of
registration:    England & Wales Registered Office:    Marlin House, 16-22
Grafton Road, Worthing, West Sussex, BN11 1QP, United Kingdom Authorised share
capital:    £1,000 divided into 1,000 ordinary shares of £1 each Issued share
capital:    £1 divided into 1 ordinary share of £1 Shareholder and shareholding:
   Name    Shares Held    Marlin Portfolio Holdings Limited    1 ordinary share
   Name    To remain in place following Completion? Directors:   

Martin Dunphy

 

David Page

 

Kenneth Stannard

 

Peter Richardson

  

No

 

Yes

 

Yes

 

Yes

Secretary:    Tariq Khan    No Auditors:    Deloitte LLP

 

-64-



--------------------------------------------------------------------------------

Name:    ME IV Limited Number:    07256706 Date of registration:    18 May 2010
under Companies Act 2006 Status:    Private company Place of registration:   
England & Wales Registered Office:    Marlin House, 16-22 Grafton Road,
Worthing, West Sussex, BN11 1QP, United Kingdom Issued share capital:    £1
divided into 1 ordinary share of £1 Shareholder and shareholding:    Name   
Shares Held    Marlin Portfolio Holdings Limited    1 ordinary share    Name   
To remain in place following Completion? Directors:   

Martin Dunphy

 

David Page

 

Kenneth Stannard

 

Peter Richardson

  

No

 

Yes

 

Yes

 

Yes

Secretary:    Tariq Khan    No Auditors:    Deloitte LLP

 

-65-



--------------------------------------------------------------------------------

SCHEDULE 3

Part 1

Documents which are to be delivered by the Sellers individually at Completion

 

1 Transfers in respect of the Shares held by that Seller duly executed by the
registered holders thereof in favour of the Buyer or as it may direct.

 

2 Certificates for the Shares held by that Seller (or indemnities in respect
thereof in the agreed form).

 

3 Transfers in respect of the Loan Notes held by that Seller duly executed by
the registered holders thereof in favour of the Buyer or as it may direct.

 

4 Certificates for the Loan Notes held by that Seller (or indemnities in respect
thereof in the agreed form).

 

5 Irrevocable powers of attorney in the agreed form executed by that Seller to
enable the Buyer (during the period prior to the registration of the transfer of
the Shares) to exercise all voting and other rights attaching to the Shares.

 

6 In the case of a Seller that is a body corporate, a certified copy of a board
resolution of that Seller in the agreed form authorising the execution and
performance by that Seller of its obligations under this Agreement and each of
the documents to be executed by that Seller pursuant to this Agreement.

 

7 Any power of attorney or authority under which any document required to be
delivered by that Seller under clause 5.2(a) has been executed.

 

8 The resignations in the agreed form of each of the Directors and the secretary
(if any) of each of the Companies (other than those indicated by a “Yes” in
column 2 of Part 1 and Part 2 of Schedule 2, being those requested by the Buyer
to remain).

 

9 Letters from Sirgan Financial and Business Solutions Limited, Peter
Richardson, Bluemont Capital Limited and, within seven days following
Completion, JB Sinclair Limited and Parchester Limited (which are countersigned
by the Company) terminating their respective consultancy arrangements with the
Company with effect from Completion and confirming that no further sums remain
payable by the Company.

Part 2

Documents which are to be delivered by the Warrantors at Completion

 

1 Except to the extent they are in the possession of any of the Companies’
financial lenders or banks, certificates for all shares in the Subsidiaries (or
indemnities in respect thereof in the agreed form) and duly executed transfers
in favour of the Buyer or as it shall direct (to be delivered in the same manner
as the Shares) of all such shares not registered in the Company’s name or the
name of another Subsidiary.

 

2 Certified copies of board resolutions of each of the Companies in the agreed
form.

 

3 Any power of attorney or authority under which any document required to be
delivered by the Warrantors under clause 5.2(b) has been executed.

 

-66-



--------------------------------------------------------------------------------

Part 3

Documents which are to be delivered by the Buyer at Completion

 

1 A certified copy of a board resolution of the Buyer in the agreed form
authorising the execution and performance by the Buyer of its obligations under
this Agreement and each of the documents to be executed by the Buyer pursuant to
this Agreement.

 

2 Any power of attorney or authority under which any document required to be
delivered by the Buyer under clause 5.2(c) has been executed.

 

-67-



--------------------------------------------------------------------------------

SCHEDULE 4

Properties

 

Address    Description    Title number    Current Use    Term and expiry
date   

Current

rent

(excluding

rates and

other

costs)

  

Rent

Review

Date

16-22 Grafton Road,

Worthing, West

Sussex BN11

1QP

   Four-storey, purpose-built office.    WSX283867    Office    15 year term
expiring 28
September 2017    £145,125


per annum

   None prior


to expiry of
lease on

29 September
2017

Curzon Suite, 3

Queen Street,

London W1J 5PA

   Office    Not applicable
(unregistered
licence)    Office    Six month term
expiring on 3
August 2014
(terminable on 2
months’ notice)    £6,254.82


per month

   None

 

-68-



--------------------------------------------------------------------------------

SCHEDULE 5

Warranties

 

1 Title Warranties

 

1.1 Title

 

  (a) The number of Shares set opposite that Seller’s name in Part 1 of Schedule
1 is legally and beneficially owned by that Seller.

 

  (b) In respect of that Seller, there is no Encumbrance on, over or affecting
the Shares registered in its name nor any agreement or commitment to create any
such Encumbrance and no claim has been received by such Seller that any person
is entitled to any such Encumbrance.

 

1.2 Capacity

 

  (a) The Seller has the requisite power and authority to enter into and perform
this Agreement and each of the other Transaction Documents.

 

  (b) This Agreement constitutes valid and legally binding obligations of the
Seller. Neither the entry into this Agreement nor the implementation of the
transactions contemplated by it will result in:

 

  (i) if the Seller is a body corporate, a breach of any provision of the
memorandum and articles of association of that Seller;

 

  (ii) a breach of, or give rise to a default under, any contract or other
instrument to which that Seller is a party or by which it is bound; or

 

  (iii) a breach of any applicable laws or regulations or of any order, decree
or judgment of any court, governmental agency or regulatory authority applicable
to that Seller or any of its assets.

 

  (c) No consent or approval of, authorisation or order of any court or any
governmental, regulatory or other authority which has not been obtained or made
at the date of this Agreement is required by that Seller for the execution or
implementation of this Agreement.

 

1.3 Insolvency

 

  (a) The Seller has not:

 

  (i) entered into any arrangement or composition for the benefit of its
creditors or any of them nor has it (or its agent or nominee) convened a meeting
of its creditors;

 

  (ii) submitted to its creditors or any of them a proposal under Part I
Insolvency Act 1986;

 

  (iii) entered into any arrangement, scheme, compromise, moratorium or
composition with any of its creditors (whether under Part I Insolvency Act 1986
or otherwise);

 

  (iv) made an application to the Court under Part 26 Companies Act 2006 or
resolved to make such an application;

 

-69-



--------------------------------------------------------------------------------

  (v) presented a petition for winding up nor has a petition for winding up been
presented against it which has not been withdrawn within 14 days, nor has a
winding up order been made against it or a provisional liquidator appointed;

 

  (vi) been the subject of a resolution for voluntary winding up (other than a
voluntary winding up while solvent for the purposes of an amalgamation or
reconstruction which has the prior written approval of the other party) nor has
a meeting of its shareholders been called to consider a resolution for winding
up;

 

  (vii) had an administrative receiver or receiver appointed in respect of all
or any of its assets or the assets of any guarantor; or

 

  (viii) had a written demand for the payment of sums due served upon it in
accordance with section 123(1)(a) Insolvency Act 1986 which has not been settled
or disputed,

and no event analogous to any of the foregoing has occurred in relation to the
Seller in or outside England.

 

  (b) The Seller is not:

 

  (i) the subject of an interim order under Schedule 1B Insolvency Act 1986 nor
has it made an application to Court for such an order;

 

  (ii) the subject of an administration order, nor has a resolution been passed
by the Directors or shareholders for the presentation of a petition for such an
order nor has a petition for such an order been presented or come into force; or

 

  (iii) subject to a resolution passed by the Directors or the shareholders for
notice of appointment of an administrator to be filed with the Court, nor has a
notice of appointment of an administrator been filed with the Court by the
holder of a floating charge or by the Company or its Directors.

 

  (c) The Seller is not:

 

  (i) subject to any order, decree or judgment of any court, governmental agency
or regulatory authority which is still in force; nor

 

  (ii) a party to any litigation, arbitration or administrative proceedings
which are in progress or threatened or pending by or against or concerning it or
any of its assets; nor

 

  (iii) the subject of any governmental, regulatory or official investigation or
enquiry which is in progress or threatened or pending,

which in each case has or could have a material adverse effect on the Seller’s
ability to execute, deliver and perform its obligations under this Agreement.

 

2 The Shares

 

2.1 The Shares constitute the whole of the issued and allotted share capital of
the Company, have been validly allotted and issued and are fully paid or
credited as fully paid.

 

2.2 The number of shares in each of the Subsidiaries set out in Schedule 2
comprise the whole of the issued and allotted share capital of the Subsidiaries
and all of them have been validly allotted and issued and are issued fully paid
or credited as fully paid.

 

2.3 There are no contracts, agreements or arrangements outstanding which call
for the allotment, issue or transfer of, or accord to any person the right to
call for the allotment, issue or transfer of, the Shares, or any other shares,
or any debentures in or securities of any of the Companies.

 

-70-



--------------------------------------------------------------------------------

3 The Company and the Subsidiaries

 

3.1 Each of the Companies is duly incorporated and validly existing under the
laws of the jurisdiction in which it is incorporated.

 

3.2 The Subsidiaries are the only subsidiaries of the Company and the Company
does not have any subsidiary or any associate (being a company which falls to be
treated as such for the purposes of FRS 9) other than the Subsidiaries.

 

3.3 Each of the Subsidiaries is wholly owned (directly or indirectly) by the
Company.

 

3.4 With the exception of the Subsidiaries, none of the Companies owns (and has
never entered into legally binding obligations that are still valid to own) any
shares or debentures in the capital of, nor does any of the Companies have (nor
has any of the Companies ever entered into legally binding obligations that are
still valid to have) any beneficial interest in, any other company or business
organisation, nor does any of the Companies control or take part in (nor has any
of the Companies ever entered into legally binding obligations that are still
valid to control or take part in) the management of any other company or
business organisation.

 

3.5 None of the Companies has in the last three years:

 

  (a) repaid, redeemed or purchased or agreed to repay, redeem or purchase any
securities or shares of any class of its share capital or otherwise reduced or
agreed to reduce its issued share capital or any class thereof;

 

  (b) issued or agreed or resolved to issue securities or shares of any class
otherwise than for cash;

 

  (c) capitalised or agreed to capitalise in the form of shares, debentures or
any other securities or in paying up any amounts unpaid on any shares,
debentures or other securities any profits or reserves of any class or
description or passed or agreed to pass any resolutions to do so;

 

  (d) received a distribution from any Subsidiary in contravention of the
provisions of the Companies Acts 1985 to 2006; or

 

  (e) declared, paid or made a dividend or other distribution otherwise than in
accordance with its articles of association and the applicable provisions of the
Companies Acts 1985 to 2006.

 

3.6 None of the Companies is party to any joint venture, consortium, partnership
or profit sharing agreement.

 

3.7 None of the Companies is under any liability (contingent or otherwise) in
respect of any obligations or liabilities of any body corporate that was before
(but not at) the date of this Agreement a subsidiary undertaking of that Group
Company.

 

3.8 No person is entitled to receive from any of the Companies any finder’s fee,
brokerage or other commission in connection with the sale and purchase of the
Shares.

 

4 Arrangements with the Sellers

 

4.1 At the date of this Agreement, there are not currently outstanding, any
contracts, agreements or arrangements to which any of the Companies is a party
and in which any Seller or any director or shareholder of the Company or any of
their respective Connected Persons is interested.

For the purposes of this warranty a person shall be deemed to be interested in a
contract if, were he a director of the Company or Subsidiary (as applicable), he
would be interested in that contract for the purposes of section 177 Companies
Act 2006.

 

-71-



--------------------------------------------------------------------------------

4.2 No assets owned by or facilities provided by any Seller are required to
enable the Business to be carried on in the same manner, with the same scope, to
the same extent and on the same basis as the Business is carried on at the date
of this Agreement.

 

5 Effects of transaction

 

5.1 As a result of the acquisition of the Shares by the Buyer and/or compliance
with the terms of this Agreement or any other Transaction Document:

 

  (a) no counterparty to a Warranted Contract will be entitled to terminate that
Warranted Contract;

 

  (b) no officer or senior Employee (being a person in receipt of remuneration
in excess of £90,000 per annum) of any of the Companies will become entitled to
any payment or benefit or be entitled to treat himself as redundant or otherwise
dismissed or released from any obligation; and

 

  (c) no licence, consent or other permission or approval required for or in
connection with the carrying on of the Business will terminate, be revoked or
become capable of termination or revocation,

and the Warrantor has not been informed in writing that any person who now has
business dealings with any of the Companies would cease to do so from and after
Completion.

 

5.2 The execution by the Seller of this Agreement:

 

  (a) will not constitute a breach of the memorandum or articles of association
of any of the Companies; or

 

  (b) will not result in the creation, imposition, crystallisation or
enforcement of any Encumbrance on, over or affecting any of the assets of any of
the Companies.

 

5.3 The Relevant Net Debt of the Company and each of its Restricted Subsidiaries
(each as defined in the Bond) does not exceed an amount equal to 50% of ERC at
Completion.

 

6 Accounts

 

6.1 The Accounts have been prepared and audited in accordance with the Accounts
Standards and give a true and fair view of the state of affairs of the Companies
at the Accounts Date and of the profits and losses for the period covered by the
Accounts.

 

6.2 The Accounts apply bases and policies of accounting which have been
consistently applied in the audited consolidated financial statements of the
Companies for the prior accounting reference period.

 

6.3 All accounts, books, ledgers, financial and other records of whatsoever kind
of each of the Companies which that company is required to maintain by
applicable law are in the possession or under the control of the Company or a
Subsidiary.

 

6.4 The Management Accounts have been properly prepared in good faith and with
such care as is reasonable for the preparation of unaudited management accounts.

 

6.5 The Locked Box Accounts, the March Management Accounts and the June
Management Accounts were in each case prepared in all material respects in
accordance with the Accounting Standards Board’s Reporting Statement of Half
Yearly Financial Reports.

 

6.6 ERC as at the Locked Box Date was calculated in accordance with the
collection “scorecard” as in use by the Companies as at the Locked Box Date.

 

-72-



--------------------------------------------------------------------------------

7 Events since the Accounts Date

Since the Accounts Date:

 

  (a) there has been no change in the issued share or loan capital of any of the
Companies or in the legal or beneficial ownership of any of the Companies;

 

  (b) no dividend or other distribution (whether in cash, stock or in kind) has
been declared, authorised, paid or made, by the Company (except for any
dividends provided for in the Accounts);

 

  (c) no resolution of any of the Companies in general meeting has been passed
other than resolutions relating to ordinary business at annual general meetings;

 

  (d) the business of each of the Companies has been carried on in the ordinary
course consistent with past practice and so as to maintain it as a going concern
without any interruption in its nature, scope or manner;

 

  (e) none of the Companies has acquired or disposed of or agreed to acquire or
dispose of any business or any asset (other than trading stock in the ordinary
course of business), interest in any share, debenture or security of any
company, or undertaking; and

 

  (f) other than normal course pay rises and bonuses consistent with the
Company’s previous practice, no change has been made in the emoluments or other
terms of employment of any of the Employees who are in receipt of remuneration
in excess of £90,000 per annum or of any of the Directors and the Company has
not paid any bonus or special remuneration to any such Employee or any Director.

 

8 Events since the Locked Box Date

Since the Locked Box Date:

 

  (a) there has been no material deterioration in the financial or trading
position, profitability or turnover of the Companies;

 

  (b) there has been no event or occurrence (including the loss of any customer
or supplier) which has had a material adverse effect on the Companies’
respective businesses or their value or profitability;

 

  (c) none of the Companies has assumed or incurred, or agreed to assume or
incur, any commitment for any individual item of investment or capital
expenditure:

 

  (i) otherwise than in the ordinary and usual course of trading; or

 

  (ii) involving an amount in excess of £100,000;

 

  (d) none of the Companies has repaid any sum in the nature of borrowings in
advance of any due date or made any loan (except in the ordinary course of
business and excluding in each case borrowings from or loans to another of the
Companies) or agreed to do so; and

 

  (e) none of the Companies has borrowed or raised any money or taken any form
of financial facility (whether pursuant to a factoring arrangement or otherwise)
or incurred any other indebtedness except under the Facility Agreement, by way
of trade credit in the ordinary course of business, from or to another of the
Companies, under the Loan Notes or under the Bond.

 

-73-



--------------------------------------------------------------------------------

9 Employees

 

9.1 The Disclosure Letter contains copies of the following:

 

  (a) all directors’ service agreements, terms of appointment or employment and
service agreements, terms of appointment or employment for any other Employees
earning a basic salary in excess of £90,000 per annum;

 

  (b) examples of all pro-forma contracts of employment and statements of terms
and conditions for all Employees;

 

  (c) staff/employee handbook and any other benefits, procedures, schemes or
policies relating to Employees; and

 

  (d) all employee bonus schemes, profit share schemes, share schemes, share
option schemes, commission schemes or arrangements, phantom share option schemes
or stock appreciation rights and any other employee incentive scheme now in
force, whether legally binding on any of the Companies or not.

 

9.2 The details contained in document 11.1 of the Disclosure Documents in
relation to employees of the Companies are true and accurate in all material
respects.

 

9.3 As at the date of this Agreement, there are no other individuals employed by
any of the Companies and none of the Companies has made any offer of employment
or engagement to any individual with a basic salary in excess of £90,000 per
annum which has been accepted or which remains capable of acceptance.

 

9.4 All Employees and Workers are employed or engaged under/on terms not
materially different from the terms and documents disclosed.

 

9.5 No Employee or Worker earning a basic salary in excess of £90,000 per annum
has ceased to be an employee of or terminated his appointment with any of the
Companies for any reason nor given notice terminating his contract of
employment, service agreement or terms of engagement, nor has any of the
Companies terminated or given notice of termination to any such Employee.

 

9.6 Except as set out in the Disclosure Letter, all contracts of service or for
services with Employees and Workers can be terminated by three months’ notice or
less without giving rise to compensation (other than statutory compensation, if
applicable).

 

9.7 None of the Companies has any obligation to make any payment on the
redundancy of any Employee in excess of the statutory redundancy payment, and
has not, in the two years preceding Completion, operated any discretionary
practice of making any such excess payments to any of its employees. None of the
Companies has any obligation to follow any additional contractual redundancy
procedure.

 

9.8 The rate of remuneration and benefits provided to the Employees and Workers
is the same as that in force at the last Accounts Date. There is no outstanding
offer or commitment (whether legally binding or not), nor is there any planned
in the next year, to review, alter and/or improve the terms and conditions,
remuneration or benefits of any Employee or Worker, including, without
limitation in relation to any bonus or incentive scheme.

 

9.9 During the period of six months prior to the date of this Agreement, no
payment has been made by any of the Companies to any Employee or Worker or
former Employee or Worker or to their dependants or relatives which is in excess
of that person’s entitlements under their terms of employment or appointment.

 

9.10 None of the Companies has any agreement or arrangement with, is party to
any negotiations with or recognises a trade union, works council, staff
association or other body representing any of its employees.

 

9.11 Summary particulars of the terms of engagement of all Workers are set out
in the Disclosure Letter.

 

-74-



--------------------------------------------------------------------------------

9.12 There is no:

 

  (a) outstanding or threatened claim by or on behalf of any person who is now
or has been an employee of any of the Companies or was engaged by or supplied to
any of the Companies as a Worker; or

 

  (b) dispute with any of such persons and no compensation is due to any such
persons under the Employment Rights Act 1996.

 

9.13 There are no current disciplinary procedures (including, without
limitation, any grievance or disciplinary appeals), or litigation, relating to
any Employee or Worker or former employee or Worker.

 

9.14 There are no terms of employment or engagement for any Employee or Worker,
nor any agreement or arrangement between any of the Companies and any Employee
or Worker, which provide that a change of control of the Company will entitle
him to any payment or benefit (whether current or contingent), to treat himself
as redundant or otherwise dismissed, or released from any obligation.

 

9.15 There is no person employed by any of the Companies at the date of this
Agreement who does not have the right to work in the UK.

 

9.16 Full details of all Employees who are absent from work for any reason other
than paid annual holiday and/or maternity or paternity leave and/or who are
absent due to ill-health and have been for more than four weeks are set out in
the Disclosure Letter (including details of any individual entitled to receive
payment under any sickness or disability or permanent health insurance scheme).

 

9.17 The Companies have not entered into any material outsourcing agreements
with any third party service provider upon the termination of which the Transfer
of Undertakings (Protection of Employment) Regulations 2006 may apply.

 

10 Trading arrangements

 

10.1 None of the Companies has any outstanding capital commitments which exceed
£100,000.

 

10.2 None of the Companies is a party to any contract, arrangement or commitment
which:

 

  (a) was entered into otherwise than on an arm’s length basis or otherwise than
in the ordinary course of business; or

 

  (b) is incapable of termination in accordance with its terms by the Company or
the relevant Subsidiary on 12 months’ notice or less.

 

10.3 Full and complete copies of all Warranted Contracts are included in the
Disclosure Documents.

 

10.4 None of the Companies has received written notice disputing the validity or
enforceability of any Warranted Contract. None of the Companies is in material
breach of any Key Contract and no other party to any Key Contract is in material
breach of it.

 

10.5 No party to a Warranted Contract has:

 

  (a) given written notice that it intends to terminate such Warranted Contract;
or

 

  (b) terminated such Warranted Contract.

 

10.6 There is no subsisting breach of any Key Debt Purchase Agreement that has
had a material adverse effect on the entitlement of any of the Companies to
recover the receivables, taken as a whole, that are the subject of the debt
portfolio acquired pursuant to that Key Debt Purchase Agreement.

 

-75-



--------------------------------------------------------------------------------

10.7 None of the Companies trades under any name other than its corporate name
(and any previous registered corporate names) and no action has been taken
against any of the Companies under Chapter 3 or Chapter 4 of Part 5 Companies
Act 2006 or section 28 Companies Act 1985 (where applicable).

 

10.8 None of the Companies has delegated any powers under a power of attorney
which remains in effect and no person has authority (express, implied or
ostensible) to enter into any contract or commitment or to do anything on behalf
of any of the Companies (other than any ostensible or implied authorities to
directors or Employees and Workers to enter into routine contracts in the normal
course of their duties).

 

10.9 Apart from the Key Contracts, in the opinion of the Warrantor there are no
other contracts relating to the Business:

 

  (c) the termination of which would or would be likely to result in a Material
Adverse Effect; and

 

  (d) which would not be readily capable of replacement without the incurrence
by any of the Companies of material additional time, cost or expense.

 

10.10 All costs incurred by or for the benefit of any of the Companies have been
fully charged to the Company or the relevant Subsidiary and not borne in whole
or in part by any Seller or any Connected Person of any Seller.

 

10.11 None of the Companies is a party to or subject to any agreement,
transaction, obligation, commitment, understanding, arrangement or liability
(other than with or to another of the Companies) which:

 

  (a) is a Warranted Contract which the Warrantors believe cannot readily be
fulfilled or performed by any of the Companies on time; or

 

  (b) is dependent on the guarantee or covenant of or security provided by any
Seller or any Connected Person of a Seller (other than, in the case of its
assets, the title and supporting covenants given to the Company or the relevant
Subsidiary on acquisition); or

 

  (c) in any way restricts the Companies’ freedom to carry on the whole or any
part of their respective businesses in the United Kingdom or any other
jurisdiction where the breach by any of the Companies of such restriction would
or would be likely to cause the Company or the relevant Subsidiary to become
liable for a claim in damages of £500,000 or more; or

 

  (d) is a contract for the sale of shares or assets comprising a business
undertaking, other than for the avoidance of doubt any Debt Purchase Agreement,
under which any of the Companies still has a remaining liability or obligation.

 

11 Licences to operate

 

11.1 All statutory, municipal, governmental, court and other requirements
necessary for the purposes of the formation, continuance in existence, creation
and issue of securities, management, property or operations of each of the
Companies have been obtained and materially complied with at all times.

 

11.2 All Companies have at all times maintained and have now in place all
licences, consents and other permissions and approvals required for the carrying
on of the Business as at Completion and such licences are listed in the
Disclosure Letter and are in full force and effect. All reports, returns and
information required by law or as a condition of any licence, consent, permit or
approval to be made or given to any person or authority in connection with the
Business have been made or given to the appropriate person or authority and
there is no circumstance which indicates that any such licence, consent,
permission or approval is likely to or may be suspended, revoked or its renewal
refused.

 

-76-



--------------------------------------------------------------------------------

12 Compliance with Laws

 

12.1 Each of the Companies has conducted its business in all material respects
in accordance with all applicable Laws and administrative requirements in each
jurisdiction where it has an establishment or conducts any business, including
for the avoidance of doubt the Consumer Credit Act 1974, the Data Protection Act
1998, the Privacy and Electronic Communications Regulations (EC Directive)
Regulations and all applicable employment Laws.

 

12.2 There have been disclosed to the Buyer copies of all material
correspondence with any Authority relating to any of the Companies, including
any correspondence concerning potential or actual breaches of applicable law or
regulation, details of any formal or informal reviews, supervisory visits,
enquiries, audits or actions, reports or inspections.

 

12.3 The customer complaints log contains details of all customer complaints
(including of all outstanding customer complaints) that have been made against
any of the Companies in connection with its business and are recordable in
accordance with the FCA DISP rules during the last 2 years.

 

12.4 None of the Companies has at any time received any written notice alleging
that:

 

  (e) it has committed and is liable for any criminal, illegal, unlawful, ultra
vires or unauthorised act or breach of statutory duty; or

 

  (f) it has violated, or defaulted with respect to, any Laws.

 

12.5 No officer or senior manager of any of the Companies has committed any
crime (other than minor traffic offences).

 

12.6 None of the Companies has at any time received written notification that
any investigation, inquiry or proceeding is being or has been conducted by any
Authority in respect of the affairs of the Company.

 

12.7 The information and material disclosed by the Warrantors in respect of
investigations by any Regulatory Authority into the activities of any of the
Companies comprises all information and material they reasonably considered
necessary to disclose about such investigations to the Regulatory Authority in
respect of such investigations.

 

12.8 No requests have been received by any of the Companies from data subjects
for access to their personal data nor have any claims or complaints been made or
concerns raised by such persons in respect of such data under any data
protection legislation and no notices have been served on any of the Companies
by any data protection authority, including the Information Commissioner, and no
fact or circumstance exists which might give rise to any such complaint, concern
or notice.

 

13 Litigation

 

13.1 None of the Companies nor any person for whose acts or defaults any of the
Companies may be vicariously liable in respect of such proceeding is at present
engaged or otherwise involved whether as claimant, defendant, CPR Part 20
claimant, CPR Part 20 defendant (third party claimant/defendant), or otherwise
in any action or proceeding (whether civil or criminal), arbitration or
mediation (whether formal or informal), investigation or inquiry of any
government or regulatory body which is in progress, or is threatened, or is
pending, other than any matter in which any of the Companies is a claimant in
the collection of debts arising in the ordinary course of business.

 

-77-



--------------------------------------------------------------------------------

13.2 None of the Companies has at any time received notice in writing of:

 

  (a) any actual, pending or threatened governmental (or quasi-governmental),
regulatory (or quasi-regulatory) investigation or inquiry, whether formal or
otherwise, in relation to any of the Companies or their respective businesses;
or

 

  (b) any claim in damages connected with any of the Companies (whether
liquidated or unliquidated), or of an injunction or other order or an
application for such an injunction or other order, either as a party or
non-party to proceedings, arbitration, investigation, inquiry or other action,
formal or otherwise, which is connected with any of the Companies.

 

13.3 No form of execution, or other form of enforcement process, ancillary to,
or in connection with, any action, proceedings, arbitration, mediation, claim,
injunction, order, application, investigation, inquiry or prosecution (wherever
such matters may be sited in the world) has been made against any of the
Companies or their respective assets, or are pending against any of the
Companies or their respective assets and none of the Companies has received
notice of the same.

 

13.4 There is no judgment, award, order, decree or decision of any Authority
outstanding or pending against any of the Companies or their respective assets,
nor against any person for whose acts any of the Companies is vicariously liable
by reference to that judgment, award, order, decree or decision.

 

14 Insurance

 

14.1 The Disclosure Documents set out a list of all material terms of each of
the Policies.

 

14.2 All premiums which are due under the Policies have been paid in full.

 

14.3 The Company is not in receipt of any written notice that the Policies are
not in full force and effect or void or voidable. There are no circumstances
which might lead to any liability under any of the Policies being avoided by the
insurers or the premiums being increased.

 

14.4 No claim has been made in the last 24 months and no claim is outstanding
either by the insurer or the insured under any of the Policies.

 

14.5 None of the Companies has in the last 3 years been refused insurance in
respect of any risk against which it is normal or prudent to insure.

 

15 Assets

 

15.1 All the assets and property used or held by any of the Companies for the
purposes of carrying on the Business are its absolute property, legally and
beneficially owned by the Companies and in its possession and control and none
is the subject of any Encumbrance (excepting any lien arising by operation of
law in the ordinary course of trading) or, save as disclosed in the Disclosure
Documents, the subject of any leasing, hire, hire-purchase, retention of title,
conditional sale or credit sale agreement.

 

15.2 There are disclosed in the Disclosure Documents a copy of the terms upon
which the Company or the relevant Subsidiary uses those assets and property
(including but not limited to the Motor Vehicles) which are subject to leasing,
hire, hire-purchase, conditional sale or credit sale agreement terms.

 

15.3 There are no leasing, hire, hire-purchase, conditional sale or credit sale
agreements to which any of the Companies is party that cannot be terminated with
immediate effect on the payment by the Company or the relevant Subsidiary of
£5,000 or less to the counterparty.

 

15.4 None of the Companies has provided any of its assets or property to any
third party on lease, hire, hire-purchase, conditional sale or credit sale
agreement terms.

 

-78-



--------------------------------------------------------------------------------

16 Intellectual Property and related warranties

 

16.1 All Intellectual Property and ICT Infrastructure which is necessary for the
purpose of carrying on the Business in all material respects as is currently
carried on is (or, where appropriate in the case of pending applications, will
be) owned by, or licensed to, the Company or a Subsidiary. None of such
Intellectual Property or ICT Infrastructure is subject to any Encumbrance.

 

16.2 Details of all registered Intellectual Property in respect of which any of
the Companies is the registered owner or applicant for registration and all
material ICT Infrastructure which is used by the Business are set out in the
Disclosure Documents.

 

16.3 None of the Companies has received written notice (that is still valid)
that any of the Companies are in breach of any IP Agreement or ICT Agreement or
that any other party to such agreements are in breach of any such IP Agreement
or ICT Agreement.

 

16.4 So far as the Warrantor is aware, there have not been any disputes relating
to or arising out of any of the IP Agreements or ICT Agreements.

 

16.5 So far as the Warrantor is aware, neither the Business IP nor the ICT
Infrastructure (in particular the database of individuals’ credit
worthiness/risk):

 

  (a) infringe the database rights or copyright of; or

 

  (b) breach the terms of the agreements with,

any of the credit reference agencies or third party suppliers that any of the
Companies have used to obtain data about, or concerning, individuals or classes
of individuals who/which form the subject of the Companies’ databases.

 

16.6 So far as the Warrantor is aware, no third party is infringing, in any
material respect, any Intellectual Property owned by any of the Companies.

 

16.7 So far as the Warrantor is aware, none of the Companies has received
written notice that it is infringing the Intellectual Property of any other
person.

 

16.8 There has been no failure or breakdown in the last twelve months prior to
the date of this Agreement of the ICT Infrastructure which has caused any
material disruption to the Business.

 

16.9 All Business IP created for the Company has been created by an employee of
the Companies acting within the course of his employment or a third party bound
by an agreement vesting ownership in the Companies resulting in ownership of
that Business IP vesting in the Company.

 

16.10 No Confidential Information has been disclosed or permitted to be
disclosed to any person (except in the ordinary and normal course of business
and/or under an obligation of confidence).

 

16.11 Any software written, developed or customised specifically for (or in
partnership, collaboration or co-operation with) any of the Companies and which
is material to the Business is either owned by the Company or a Subsidiary or
used by the Companies under a valid subsisting licence included in the
Disclosure Documents.

 

17 The Properties

 

17.1 The particulars of the Properties set out in Schedule 4 are true, accurate
and correct. With the exception of the Properties, the Companies do not own, use
or occupy any other land or buildings whether under a licence or otherwise nor
do they have any liabilities (actual or contingent) arising in respect of any
immovable property (other than the Properties).

 

17.2 The owner of each of the Properties is solely legally and beneficially
entitled to each such Property.

 

-79-



--------------------------------------------------------------------------------

17.3 Each of the Properties is held free from any right to acquire, option or
right of pre-emption in favour of a third party.

 

17.4 None of the Properties or any part thereof is affected by any of the
following matters:

 

  (a) any outstanding dispute, notice or complaint; or

 

  (b) any outgoings except uniform business rates and water rates and rent and
service and insurance charges under the leases or licences under which they are
occupied.

 

17.5 All covenants, obligations (including statutory obligations), restrictions
and conditions affecting the Property or the Company as lessee have been
observed and performed in all material respects and all rents, licence fees and
other outgoings (including rates) have been duly paid.

 

17.6 There is no rent review outstanding or exercisable by a landlord with
effect from a date prior to the date of this Agreement.

 

18 Health and safety

None of the Companies has received notice of any actual, pending or threatened
actions by regulatory authorities or third parties in respect of any alleged
non-compliance with or liability under any Health and Safety Law.

 

19 Taxation and tax returns

Except where specified otherwise, the Tax Warranties in this paragraph 19 apply
to each of the Subsidiaries as well as to the Company as well as to the Company
as if references to the “Company” included a corresponding reference to the
Subsidiaries (and each of them severally).

 

19.1 Accounts

All actual Taxation liabilities of the Company which are ascertainable in
financial amount in respect of its income, profits or gains earned or received
on or before the Locked Box Date are provided for or noted in the Locked Box
Accounts.

 

19.2 Tax returns

The Company has within the required period duly and properly made, given or
delivered to the appropriate Taxing Authority all information, returns, notices,
accounts and computations which it was required to have made, given or delivered
for the purposes of Taxation (including employment-related benefits) and all
such information, returns, notices, accounts and computations supplied are
complete and accurate in all material respects and have been made on a
consistent basis.

 

19.3 Tax records

The Company has maintained all records as are required to be maintained by it
for Taxation purposes.

 

19.4 Disputes

There is no dispute outstanding with any Taxing Authority and the Company has
not in the previous three years been the subject of any review, audit or
investigation (other than routine enquiries of a minor nature following the
submission of computations and returns) by any Taxing Authority and there is no
fact or circumstance which might give rise to any such dispute, question,
review, audit or investigation.

 

19.5 Calculation of tax liabilities

The Company has sufficient records and information to enable it to determine its
liability to Taxation.

 

-80-



--------------------------------------------------------------------------------

19.6 Corporation Tax Instalment Payments

 

  (a) The Company is liable to pay corporation tax in quarterly instalments.

 

  (b) The Disclosure Letter contains details of any arrangements entered into
which affect the Company and which permit the payment of corporation tax on a
group basis.

 

19.7 Dispensations and special arrangements

The Disclosure Letter contains details of any dispensation or other special
arrangement relating to Taxation which has been granted to the Company by any
Taxing Authority or has been made between the Company and any Taxing Authority
and which are currently in force or otherwise relied upon.

 

19.8 Tax clearances

All Taxation clearances and consents obtained by the Company from any Taxing
Authority were obtained after complete and accurate disclosure of all material
facts and considerations.

 

19.9 Payments under deduction of Taxation

The Company has deducted or withheld all Taxation required to be deducted or
withheld from or made by the Company and the Company has duly and punctually
complied with any obligation to account for any such Taxation deducted or
withheld to the appropriate Taxing Authority.

 

19.10 Residence

The Company:

 

  (a) is and always has been resident in the United Kingdom, and is not and
never has been resident for any purpose in any other country;

 

  (b) has no permanent establishment or place of business outside the United
Kingdom; and

 

  (c) is not within the charge to Taxation of any nation, country, state or
other political division outside the United Kingdom.

 

19.11 Groups and consortia

The Company is not, nor has it been during any accounting period ended within
six years prior to the date of this Agreement, a member of a group of companies
or a consortium for any Taxation purpose other than in a group consisting of the
Companies.

 

19.12 VAT

 

  (a) The Company is registered for VAT.

 

  (b) The Company has not at any time been treated as a member or a
representative member of a group of companies for the purposes of VAT.

 

  (c) Details of any items owned by the Company which are subject to the capital
goods scheme are set out in the Disclosure Letter.

 

19.13 Stamp Duty, Stamp Duty Land Tax and Stamp Duty Reserve Tax

All documents to which any of the Companies are a party or which form part of
any of the Companies’ title to any asset owned or possessed by it or which the
relevant Company may need to enforce or produce in evidence in the courts of the
United Kingdom have been duly stamped and (where appropriate) adjudicated.

 

-81-



--------------------------------------------------------------------------------

20 Pensions

 

20.1 Save for the GPP, there is not in operation as at the date of this
Agreement, and there has not been in operation at any time prior to the date of
this Agreement, and no proposal has been announced by any of the Companies to
enter into or establish, any agreement, arrangement, custom or practice (whether
or not legally enforceable) for the payment by any of the Companies of, or
payment by any of the Companies of a contribution towards, a pension, allowance,
lump sum or other similar benefit on retirement, death, termination of
employment (whether voluntary or not) or during periods of sickness or
disablement (whether during service or after retirement) for the benefit of a
Pensionable Employee or a Pensionable Employee’s dependants (including his or
her spouse).

 

20.2 No amount due in respect of the GPP from the Company is unpaid and the
Disclosure Letter contains a statement of the basis on which the Company has
undertaken to contribute to the GPP.

 

20.3 No assurance, promise or guarantee (oral or written) has been made or given
by any of the Companies to any individual of a particular level or amount of
benefits to be provided for or in respect of him under the GPP on retirement,
death or leaving employment.

 

20.4 None of the Companies is or has been associated or connected with an
employer (as a result of any of the Warrantors also being a director of such an
employer) of an occupational pension scheme which is not a money purchase scheme
(as such terms are defined in the Pensions Schemes Act 1993 (as prospectively
amended by section 29 of the Pensions Act 2011) but including any such schemes
administered within the EEA).

 

20.5 None of the Companies nor any of the Warrantors is engaged or involved in
any proceedings which relate to or are in connection with the GPP or the
benefits under it and no such proceedings are pending or threatened and there
are no facts likely to give rise to any such proceedings. In this paragraph 20.4
“proceedings” includes any litigation or arbitration and also includes any
investigation or determination by the Pensions Ombudsman, The Pensions Advisory
Service, the Pensions Regulator or the Financial Conduct Authority.

 

20.6 No Pensionable Employee has any right to any benefits arising as a result
of a transfer of their employment to any of the Companies under either the
Transfer of Undertakings (Protection of Employment) Regulations 1981 or the
Transfer of Undertakings (Protection of Employment) Regulations 2006.

 

21 Bank accounts, borrowings and lendings

 

21.1 Details of all bank accounts maintained by the Companies and the limits on
the Companies’ bank overdraft facilities are accurately set out in the
Disclosure Documents and the total amount borrowed by the Companies from their
bankers does not exceed their agreed overdraft facilities.

 

21.2 The total amount borrowed by each of the Companies does not exceed any
limitation on its borrowing powers or the provision of guarantees contained in
its articles of association, or in any debenture or other deed or document
binding on it.

 

21.3 Full and accurate details of all indebtedness outstanding, available to or
entered into by the Companies (including the Finance Arrangements but excluding
loans between the Companies) are given in the Disclosure Letter, except in
relation to miscellaneous items not having a value exceeding £250,000 in
aggregate, and all such indebtedness, together with loans between the Companies,
are permitted to subsist under the terms of the Finance Arrangements.

 

21.4 None of the Companies has received written notice that there has been an
Event of Default under (and as defined in any document relating to) the Finance
Arrangements and no event has occurred or circumstance arisen which is likely
(whether or not with the giving of notice and/or the passage of time and/or the
fulfilment of any other requirement) constitute an “Event of Default” under (and
as defined in any documents relating to) the Finance Arrangements.

 

-82-



--------------------------------------------------------------------------------

21.5 None of the transactions contemplated by this this Agreement would (whether
or not with the giving of notice and/or the passage of time and/or the
fulfilment of any other requirement) constitute an “Event of Default” under (and
as defined in any documents relating to) the Finance Arrangements.

 

21.6 None of the Companies has outstanding, nor has it agreed to create or
issue, any loan capital, nor has it factored any of its debts, or engaged in
financing of a type which would not require to be shown or reflected in the
Accounts, or borrowed any money which it has not repaid, except for borrowings
not exceeding the amounts shown in the Locked Box Accounts.

 

21.7 Other than in the ordinary course of business, none of the Companies has
lent any money which has not been repaid, other than debts which have arisen in
the ordinary course of business.

 

21.8 In relation to the Finance Arrangements:

 

  (a) there are included in the Disclosure Documents full and complete copies of
all documents relating to the Finance Arrangements; and

 

  (b) none of the Companies is in receipt of any written notice asserting its
breach of any material term of the Finance Arrangements.

 

21.9 None of the Companies has, by reason of its default, become bound, and no
person has become entitled (or with the giving of notice and/or the issue of a
certificate will become entitled) to require it, to repay prior to its
stipulated due date any loan capital or other debenture, redeemable preference
share capital or borrowed money and no notice has been received by any of the
Companies since the Accounts Date of such liability having arisen for any other
reason.

 

21.10 None of the Companies has any liability or contingent liability under any
guarantee, indemnity or other agreement to secure or incur a financial or other
obligation relating to the failure of another person (other than another of the
Companies) to perform its obligations.

 

21.11 No part of the borrowings, or indebtedness in the nature of borrowings, of
any of the Companies is dependent on the guarantee or indemnity of, or security
provided by, another person (other than another of the Companies). None of the
Key Contracts is dependent on the guarantee or indemnity of, or security
provided by, another person (other than another of the Companies).

 

21.12 No steps have been taken to enforce any Encumbrance or other security
interests over any assets of any of the Companies or over any share capital of
any of the Companies, none of the Companies has received notice that an event
has occurred which has given rise to the right to enforce any such Encumbrance
or other security interests and no such event has occurred which could
reasonably be expected to result in the receipt by any of the Companies of such
a notice, where:

 

  (a) such steps, enforcement or right could reasonably be expected to give rise
to any default under the Facilities after Completion; or

 

  (b) such steps, enforcement or right could reasonably be expected to have a
material adverse effect upon the day-to-day operations of the Business.

 

22 Grants and allowances

 

   None of the Companies has received any investment grant or any other grant or
loan from any governmental department or agency or any local or other authority
by virtue of any statute.

 

-83-



--------------------------------------------------------------------------------

23 Insolvency

 

23.1 None of the Companies has:

 

  (a) entered into any arrangement or composition for the benefit of its
creditors or any of them nor has it (or its agent or nominee) convened a meeting
of its creditors;

 

  (b) submitted to its creditors or any of them a proposal under Part I
Insolvency Act 1986;

 

  (c) entered into any arrangement, scheme, compromise, moratorium or
composition with any of its creditors (whether under Part I Insolvency Act 1986
or otherwise);

 

  (d) made an application to the Court under section 425 Companies Act 1985 or
Part 26 Companies Act 2006 or resolved to make such an application;

 

  (e) presented a petition for winding up nor has a petition for winding up been
presented against it which has not been withdrawn within 7 days, nor has a
winding up order been made against it or a provisional liquidator appointed;

 

  (f) been the subject of a resolution for voluntary winding up (other than a
voluntary winding up while solvent for the purposes of an amalgamation or
reconstruction which has the prior written approval of the other party) nor has
a meeting of its shareholders been called to consider a resolution for winding
up;

 

  (g) had an administrative receiver or receiver appointed in respect of all or
any of its assets or the assets of any guarantor; or

 

  (h) had a written demand for the payment of sums due served upon it in
accordance with section 123(1)(a) Insolvency Act 1986 which has not been settled
or disputed,

and no event analogous to any of the foregoing has occurred in relation to any
of the Companies in or outside England.

 

23.2 None of the Companies is:

 

  (a) the subject of an interim order pursuant to Schedule A1 Insolvency Act
1986 nor has it made an application to Court for such an order;

 

  (b) the subject of an administration order, nor has a resolution been passed
by the Directors or shareholders for the presentation of an application for such
an order nor has an application for such an order been presented or come into
force; or

 

  (c) subject to a resolution passed by the Directors or the shareholders for
notice of intention to appoint an administrator or notice of appointment of an
administrator to be filed with the Court, nor has a notice of intention to
appoint an administrator or notice of appointment of an administrator been filed
with the Court by the holder of a qualifying floating charge, by any of the
Companies or its Directors.

 

23.3 None of the Companies has suffered any distress, attachment or execution to
be levied on or in respect of any of its assets nor is it insolvent on a
cashflow basis or unable to pay its debts as and when they fall due (as such
expression is defined in either sub-section (1)(e) or sub-section (2) of section
123 Insolvency Act 1986) (omitting the words “proved to the satisfaction of the
court”).

 

24 Competition, anti-trust and cartels

 

24.1 The Company is not a party to any agreement, arrangement, concerted
practice or course of conduct which would amount to an infringement of any of
the Chapter I or Chapter II prohibitions in the Competition Act 1998, section
188 of the Enterprise Act 2002, Article 101 or 102 of the Treaty on the
Functioning of the European Union, or EC Regulation 139/2004.

 

-84-



--------------------------------------------------------------------------------

24.2 The Company has not received any process, notice or other communication by
or on behalf of the OFT, the Department for Business, Innovation & Skills, the
Competition Commission, the European Commission, the EFTA Surveillance Authority
or the Serious Fraud Office.

 

-85-



--------------------------------------------------------------------------------

SCHEDULE 6

Buyer Warranties

 

1 The Buyer is a company duly incorporated and validly existing under the laws
of England and has the requisite power and authority to enter into and perform
this Agreement and each of the other Transaction Documents.

 

2 This Agreement constitutes valid and legally binding obligations of the Buyer.
Neither the entry into this Agreement nor the implementation of the transactions
contemplated by it will result in:

 

  (a) a breach of any provision of the memorandum and articles of association of
the Buyer;

 

  (b) a breach of, or give rise to a default under, any contract or other
instrument to which the Buyer is a party or by which it is bound; or

 

  (c) a breach of any applicable laws or regulations or of any order, decree or
judgment of any court, governmental agency or regulatory authority applicable to
the Buyer or any of its assets.

 

3 No consent or approval of, authorisation or order of any court or any
governmental, regulatory or other authority which has not been obtained or made
at the date of this Agreement is required by the Buyer for the execution or
implementation of this Agreement.

 

4 The Buyer is not aware at the date of this Agreement of any fact, matter or
circumstance (other than any fact, matter or circumstance that has been fairly
disclosed in accordance with clause 6.2(a)) which the Buyer is aware would
entitle it to make a Claim following Completion. For the purposes of this
paragraph, the Buyer shall be deemed to be aware of all facts, matters and
circumstances within the knowledge of any of the Buyer Specified Individuals, in
each case having read the specific disclosures set out in the Disclosure Letter
and the documents referred to in these specific disclosures and made reasonable
enquiry of each other Buyer Specified Individual.

 

5 The Buyer has not:

 

  (a) entered into any arrangement or composition for the benefit of its
creditors or any of them nor has it (or its agent or nominee) convened a meeting
of its creditors;

 

  (b) submitted to its creditors or any of them a proposal under Part I
Insolvency Act 1986;

 

  (c) entered into any arrangement, scheme, compromise, moratorium or
composition with any of its creditors (whether under Part I Insolvency Act 1986
or otherwise);

 

  (d) made an application to the Court under Part 26 Companies Act 2006 or
resolved to make such an application;

 

  (e) presented a petition for winding up nor has a petition for winding up been
presented against it which has not been withdrawn within 14 days, nor has a
winding up order been made against it or a provisional liquidator appointed;

 

  (f) been the subject of a resolution for voluntary winding up (other than a
voluntary winding up while solvent for the purposes of an amalgamation or
reconstruction which has the prior written approval of the other party) nor has
a meeting of its shareholders been called to consider a resolution for winding
up;

 

  (g) had an administrative receiver or receiver appointed in respect of all or
any of its assets or the assets of any guarantor; or

 

  (h) had a written demand for the payment of sums due served upon it in
accordance with section 123(1)(a) Insolvency Act 1986 which has not been settled
or disputed, and no event analogous to any of the foregoing has occurred in
relation to the Buyer in or outside England.

 

-86-



--------------------------------------------------------------------------------

6 The Buyer is not:

 

  (a) the subject of an interim order under Schedule 1B Insolvency Act 1986 nor
has it made an application to Court for such an order;

 

  (b) the subject of an administration order, nor has a resolution been passed
by the Directors or shareholders for the presentation of a petition for such an
order nor has a petition for such an order been presented or come into force; or

 

  (c) subject to a resolution passed by the Directors or the shareholders for
notice of appointment of an administrator to be filed with the Court, nor has a
notice of appointment of an administrator been filed with the Court by the
holder of a floating charge or by the Company or its Directors.

 

7 The Buyer has available cash, or available loan facilities on terms which
involve no material preconditions (and where the Buyer has every expectation
that the remaining preconditions will be satisfied) which will at Completion
provide in immediately available funds the necessary cash resources to pay the
purchase price referred to in clause 3 and meet its other obligations under this
Agreement.

 

8 No member of the Wider Buyer’s Group is:

 

  (a) subject to any order, decree or judgment of any court, governmental agency
or regulatory authority which is still in force; nor

 

  (b) a party to any litigation, arbitration or administrative proceedings which
are in progress or threatened or pending by or against or concerning it or any
of its assets; nor

 

  (c) the subject of any governmental, regulatory or official investigation or
enquiry which is in progress or threatened or pending,

which in each case has or could have a material adverse effect on the Buyer’s
ability to execute, deliver and perform its obligations under this Agreement.

 

-87-



--------------------------------------------------------------------------------

SCHEDULE 7

Limitations on Liability

 

1 Scope

 

1.1 The Warrantors shall only be liable in respect of a Claim if and to the
extent that such Claim becomes a “Determined Claim” which shall mean a Claim:

 

  (a) which has been resolved by written agreement between the Warrantor(s) and
the Buyer; or

 

  (b) which is the subject of an order as to both liability and quantum made by
a court or tribunal of competent jurisdiction or arbitration,

provided that the foregoing shall not prevent the Buyer from proceeding with a
Claim so as to determine whether any of the limitations set out in this Schedule
7 do not apply or are exceeded.

 

1.2 Any Claim must be made by the Buyer against all Warrantors in breach of the
relevant Business Warranty pro-rated between such Warrantors in accordance with
each such Warrantor’s Relevant Proportions, and not against some of such
Warrantors only.

 

1.3 The provisions of Schedule 9 shall apply in respect of any Determined Claim
in respect of which a Rollover Warrantor is liable.

 

1.4 Except with the written consent of each of the Warrantors, the Buyer shall
not, and shall procure that no member of the Wider Buyer’s Group shall, enter
into any transaction or arrangement with any of the Warrantors the purpose of
which is to release, avoid or mitigate the liability of any of the Warrantors
which does not apply in the same manner to all the Warrantors in their Relevant
Proportions.

 

1.5 Nothing in this Schedule shall have the effect of excluding, limiting or
restricting any liability of a Warrantor in respect of a Claim arising as a
result of fraud by that Warrantor, but the fraud of that Warrantor shall not
prevent any other Warrantor who was not a party to that fraud from benefiting
from the provisions of this Schedule.

 

2 Cap on liability

 

2.1 The aggregate liability of each Warrantor in respect of all and any Claims
shall not exceed the amount set opposite his or her name in column 7 of Part 1
of Schedule 1 of this Agreement.

 

2.2 The individual liability of a Warrantor in connection with any single Claim
where that Warrantor is the only liable Warrantor shall be limited to the whole
of the Claim, subject to that Warrantor’s individual aggregate liability for all
Claims not exceeding the amount set opposite his or her name in column 7 of Part
1 of Schedule 1.

 

2.3 The individual liability of a Warrantor in connection with any single Claim
shall be limited to that Warrantor’s proportion of such Claim pro-rated between
all liable Warrantors in accordance with each such Warrantor’s Relevant
Proportion, in each case, subject to the limit on that Warrantor’s individual
aggregate liability for all Claims not exceeding the amount set opposite his or
her name in column 7 of Part 1 of Schedule 1.

 

2.4 For the avoidance of doubt, in the event that an individual Warrantor does
not satisfy a Claim (or his proportion of a Claim), including as a result of his
individual cap on liability having been met made against him, the Buyer shall
not be entitled to bring a Claim against any of the other Warrantors in respect
of such non-satisfaction.

 

2.5 For the purposes of this paragraph 2, the liability of the Warrantors shall
be deemed to include the amount of all costs, expenses and fees (together with
any irrecoverable VAT) of the Buyer payable by the Warrantors in connection with
the satisfaction, settlement or determination of any such Claim and any amount
payable under clause 18.

 

-88-



--------------------------------------------------------------------------------

3 Time limits for making Claims

 

3.1 No Claim may be made against the Warrantors unless notice (complying with
the provisions of paragraph 3.2 below) of such Claim is served on the Warrantors
in writing as soon as practicable after the Buyer becomes aware of the
circumstances giving rise to a Claim and, in any event within 12 months of
Completion provided that, subject to paragraphs 4 (Right to remedy), 5
(Contingent liabilities) and 11 (Conduct of Claims), the liability of the
Warrantors shall cease absolutely unless within six months of service of such
notice legal proceedings in respect of such Claim have been properly issued and
validly served on the Warrantors.

 

3.2 A notice of Claim shall specify in reasonable detail the specific matter in
respect of which the Claim is made and, if practicable, a calculation of the
amount claimed.

 

4 Right to remedy

The Warrantors shall not be liable for any Claim if the alleged breach which is
the subject of the Claim is capable of remedy, and is remedied to the reasonable
satisfaction of the Buyer by the Warrantors within 45 days of the date on which
the notice in paragraph 3.1 above is received by the Warrantors (and the Buyer
agrees to use all reasonable endeavours to assist and to procure the assistance
of the Company in remedying such breach at the reasonable cost of those
Warrantors in breach of such Claim).

 

5 Contingent liabilities

No Claim may be made against the Warrantors based upon a liability which is
contingent unless and until such contingent liability becomes an actual
liability or results in an actual loss.

 

6 Threshold and de minimis

 

6.1 The Warrantors shall not be liable in respect of any Claim unless the
aggregate liability for all Claims exceeds £2,950,000, in which case the
Warrantors shall be liable for the whole of such amount and not just the excess
over such amount.

 

6.2 In calculating liability for Claims for the purposes of paragraph 6.1 above,
any Claim which is less than £75,000 shall be disregarded.

 

6.3 For the purposes of paragraph 6.2, where a Claim relates to more than one
event, circumstance, act or omission which events, circumstances, acts or
omissions would separately give rise to Claims but which are nonetheless
connected as a series, such Claim shall not be treated as a separate Claim in
respect of each such event, circumstance, act or omission.

 

7 Changes in legislation

The Warrantors shall not be liable in respect of a Claim to the extent such
Claim would not have arisen but for, or is increased directly or indirectly as a
result of:

 

  (a) the passing of, or a change in, a law, rule, regulation, interpretation of
the law or administrative practice of a government, governmental department,
agency or regulatory body in any case occurring on or after the date of this
Agreement;

 

  (b) an increase in the Taxation rates or an imposition of Taxation in each
case not actually or prospectively in force at the date of this Agreement; or

 

  (c) the change by statute or by any regulatory or other body of any accounting
policy or a change in the application of any accounting policy or estimation
technique in the preparation of financial statements by the Buyer or any member
of the Buyer’s Group.

 

-89-



--------------------------------------------------------------------------------

8 Acts of Buyer

The Warrantors shall not be liable in respect of a Claim to the extent such
Claim is attributable to, or is increased directly or indirectly as a result of:

 

  (a) any act, omission, transaction or arrangement carried out at the express
request of or with the written approval of the Buyer before or at Completion;

 

  (b) any act, omission, transaction or arrangement outside the ordinary course
of business carried out by or on behalf of the Buyer or on behalf of a member of
the Wider Buyer’s Group or by or on behalf of persons deriving title from the
Buyer or a member of the Wider Buyer’s Group on or after Completion where the
Buyer knew, or ought reasonably to have known, that such act, omission,
transaction or arrangement could result in a Claim or increase the amount of a
Claim, in each case otherwise than where the act, omission, transaction or
arrangement is carried out pursuant to any binding legal commitment entered into
by any of the Companies prior to Completion or is required by any Law as in
force as at Completion;

 

  (c) any breach by the Buyer of any of its obligations under this Agreement or
any of the other Transaction Documents; or

 

  (d) any reorganisation or change in ownership of any member of the Wider
Buyer’s Group on or after Completion.

 

9 Mitigation

The Buyer shall, and shall procure that each other member of the Wider Buyer’s
Group shall, take reasonable steps to avoid or mitigate, and shall not, and
shall procure that each other member of the Wider Buyer’s Group shall not, take
any unreasonable steps to increase, any loss or liability (without prejudice to
any similar obligation existing at law generally or any other specific term of
this Agreement) which might give rise to any Claim.

 

10 Recovery from another person

 

10.1 If the Buyer, or any member of the Buyer’s Group, recovers (whether by
payment, discount, credit, relief or otherwise) from a third party (including
any insurer under an insurance policy) an amount which relates to a Claim, any
actual recovery (less any reasonable costs incurred in obtaining such recovery
and less any Taxation attributable to the recovery after taking account of any
Sellers’ Relief available in respect of any matter giving rise to the Claim)
shall to that extent reduce or satisfy, as the case may be, such Claim.

 

10.2 If one or more of the Warrantors pays an amount in respect of a Claim and
the Buyer, or any member of the Buyer’s Group, subsequently recovers (whether by
payment, discount, credit, relief or otherwise) from a third party (including
any insurer under an insurance policy) an amount which relates to the Claim, the
Buyer shall procure that the relevant member of the Wider Buyer’s Group shall
pay to the relevant Warrantors an amount equal to the lesser of the amount
recovered from the third party less any reasonable costs and expenses incurred
in obtaining such recovery and the amount previously paid by the Warrantors to
the Buyer (such payment to be divided between the Warrantors in proportion to
the amounts previously paid by them).

 

11 Conduct of Claims

 

11.1 If a member of the Wider Buyer’s Group becomes aware of any matter or
circumstance which gives rise to or is reasonably likely to give rise to any
claim, action or demand from a third party which results in or is reasonably
likely to result in a Claim (a “Third Party Claim”):

 

  (a) the Buyer shall as soon as reasonably practicable give written notice to
and, to the extent practicable, consult with the Warrantors in respect of the
matter, circumstance, claim, action or demand stating on a without prejudice
basis its nature in reasonable detail, (if practicable) the amount claimed, and
the provisions of this Agreement which are alleged to have been or which may
have been breached, and procure that the Warrantors and their advisers are given
all reasonable facilities to investigate it;

 

-90-



--------------------------------------------------------------------------------

  (b) subject to the Buyer and/or the relevant member of the Wider Buyer’s Group
being indemnified on demand for all liabilities, costs, damages and expenses
which may be thereby incurred, the Buyer shall not, and shall procure that each
member of the Wider Buyer’s Group shall not, admit liability in respect of the
Third Party Claim, nor compromise, nor settle any proceedings in respect of the
Third Party Claim, without the written consent of the Warrantors (such consent
not to be unreasonably withheld or delayed);

 

  (c) the Buyer shall, and shall procure that each member of the Wider Buyer’s
Group shall, keep the Warrantors fully informed of the progress of the Third
Party Claim and, to the extent practicable, consult with the Warrantors with
respect to the handling of the Third Party Claim;

 

  (d) the Buyer shall, and shall procure that each member of the Wider Buyer’s
Group shall, subject to the Buyer and/or the relevant member of the Wider
Buyer’s Group being indemnified on demand for all liabilities, costs and
expenses:

 

  (i) at the written request of the Warrantors, take such action as the
Warrantors reasonably request to avoid, dispute, resist, appeal, defend,
compromise or settle the Third Party Claim (including, without limitation,
making any counterclaims or other claims against third parties);

 

  (ii) provide to the Warrantors and their advisers on reasonable prior notice
reasonable access to premises and personnel and to relevant assets, documents
and records within each member of the Buyer’s Group’s power or control for the
purposes of investigating the matter or entitlement which allegedly gives rise
to the Third Party Claim, except where to do so would breach or endanger any
member of the Buyer’s Group’s legal privilege in any such documents or records
or any obligations of confidentiality owed to a third party; and

 

  (iii) permit the Warrantors to examine and take copies of the documents or
records, and photograph the premises or assets, referred to in paragraph
11.1(d)(ii) above; and

 

  (e) the Warrantors shall not be required to make any payment in respect of any
Claim until the Third Party Claim has been satisfied, settled, determined or
withdrawn.

 

11.2 If, in respect of any Claim or potential Claim, a member of the Wider
Buyer’s Group has any right of action, indemnity, contribution or entitlement to
recover (whether by payment, discount, credit, relief or otherwise) from or
against any third party (including any insurer under an insurance policy) (a
“Right of Recovery”), then the Buyer shall and shall procure that each member of
the Wider Buyer’s Group shall:

 

  (a) take all reasonable steps to enforce the Right of Recovery;

 

  (b) make no compromise, disposition or settlement of the Right of Recovery
(and make no admission of liability in respect of any related counterclaim)
without the written consent of the Warrantors (such consent not to be
unreasonably withheld or delayed); and

 

  (c) subject to the Buyer and/or the relevant member of the Wider Buyer’s Group
being indemnified on demand for all reasonable costs and expenses:

 

-91-



--------------------------------------------------------------------------------

  (i) at the written request of the Warrantors take such action as the
Warrantors reasonably request to pursue, appeal, compromise or settle the Right
of Recovery (including, without limitation, defending any counterclaims or other
claims by third parties) and any related adjudication or proceedings, and to
conduct related matters including negotiations or appeals; and

 

  (ii) comply with the provisions of paragraphs 11.1(d)(ii), 11.1(d)(iii) and
11.1(e) as the Warrantors deem necessary as if the words “Right of Recovery”
were substituted for “Third Party Claim”.

 

11.3 The Buyer shall, and shall procure that each member of the Wider Buyer’s
Group shall, use its reasonable endeavours to preserve all documents, records,
correspondence, accounts, electronically stored data and other information
relevant to a matter which may give rise to a Claim, a Third Party Claim or a
Right of Recovery.

 

12 Insurance policies

In respect of any matter which would give rise to a Claim, if the Company and/or
its Subsidiaries is entitled to claim under any policy of insurance, the
relevant member of the Wider Buyer’s Group shall take all reasonable steps to
bring a claim against its insurers and use all reasonable endeavours to pursue
such claim, and any such insurance claim shall be dealt with in accordance with
paragraphs 10.1 and 10.2.

 

13 Provision or reserve in the Locked Box Accounts

No matter shall be subject to a Claim to the extent that specific provision or
reserve in respect of such matter shall have been made in the Locked Box
Accounts.

 

14 Taxation

 

14.1 No Claim may be made against the Warrantors:

 

  (a) to the extent that the Claim is in respect of Taxation and comprises
Taxation payable on income, profits or gains earned, accrued or received in the
ordinary course of business of the Company and any of the Subsidiaries since the
Locked Box Date; or

 

  (b) to the extent that the Claim is in respect of Taxation and such Taxation
arises from a transaction in the ordinary course of business of the Company and
any of the Subsidiaries since the Locked Box Date; or

 

  (c) to the extent that the Claim is in respect of Taxation and such Taxation
arises in respect of any income, profits or gains actually earned, accrued or
received by the Company since the Locked Box Date; or

 

  (d) to the extent that the Claim is in respect of Taxation and such Taxation
would not have arisen but for, or has been increased directly or indirectly as a
result of:

 

  (i) a disclaimer, claim or election made or notice or consent given after
Completion by a member of the Wider Buyer’s Group otherwise than at the request
of the Warrantors; or

 

  (ii) a failure or omission by the Company or any of its Subsidiaries to make
any claim, election, surrender or disclaimer or give any notice or consent or do
any other thing after Completion the making or giving or doing of which was
taken into account or assumed in computing the provision for Taxation (including
the provision for deferred Taxation) in the Accounts; or

 

-92-



--------------------------------------------------------------------------------

  (e) to the extent that the Claim is in respect of Taxation and such Taxation
arises from any change in the accounting or Taxation policy or estimation
technique of or affecting a member of the Wider Buyer’s Group including the
method of submission of Taxation returns or any change in the date to which any
accounts are prepared, introduced or having effect on or after Completion; or

 

  (f) to the extent that the Claim is in respect of Taxation and such Taxation
arises from any increase of rates of Taxation or imposition of new Taxation
legislation or any change in applicable law or practice made or coming into
effect after the date hereof or the withdrawal of any extra statutory concession
currently granted by any Taxing Authority; or

 

  (g) to the extent that the Buyer or any member of the Wider Buyer’s Group has
a right of recovery in respect of such Taxation from a person or persons other
than the Warrantors; or

 

  (h) to the extent that the Claim is in respect of Taxation and such Taxation
could be relieved or mitigated by any loss, relief, allowance, exemption, set
off or credit in computing or against income, profits, gains or Taxation; or

 

  (i) to the extent that the Claim is in respect of Taxation and such Taxation
was discharged (whether by payment or by the utilisation of any relief,
allowance or credit in respect of Taxation) prior to Completion; or

 

  (j) to the extent that the Claim is in respect of Taxation and such Taxation
is on or in respect of prepayments received in the ordinary course of business
of the Company and any of the Subsidiaries since the Locked Box Date; or

 

  (k) to the extent that the Claim is in respect of VAT which has been charged
and a tax invoice issued but which has not yet been accounted for to HM
Revenue & Customs; or

 

  (l) to the extent that the Claim is in respect of Taxation and such Taxation
arises under Regulations 107 to 110 of Part XV of the Value Added Tax
Regulations 1995 in respect of a period ending or transaction occurring after
Completion; or

 

  (m) to the extent that the Claim is in respect of Taxation and such Taxation
arises or is increased as a result of any instalments or corporation tax paid
before Completion being too small due to an act, omission, transaction or
arrangement after Completion; or

 

  (n) to the extent that the Claim arises as a result of unutilised reliefs,
allowances or credits (if any) of the Company or any Subsidiaries as at or
arising before Completion proving to be unavailable or otherwise incapable of
being utilised in reducing the income, profits or gains of the relevant Company
or any Subsidiaries earned, accrued or received on or after Completion or the
Taxation liabilities of the relevant Company or any Subsidiaries in respect of
any period after Completion as a result of a major change in the nature or
conduct of the business occurring in the three years prior to Completion.

 

14.2 In calculating the liability of the Warrantors for any Claim, there shall
be taken into account the amount by which any Taxation for which the Buyer or
any member of the Wider Buyer’s Group is now or may in the future be accountable
or liable to be assessed is reduced or extinguished as a result of the matter
giving rise to such liability and any repayment of Taxation which would not have
arisen but for the matter giving rise to such liability.

 

15 No double recovery

The Buyer shall not be entitled to recover from the Warrantors more than once
for the same damage suffered.

 

-93-



--------------------------------------------------------------------------------

16 Net benefit

 

16.1 The Warrantors shall not be liable for any Claim to the extent that the
subject of the Claim has been or is made good or is otherwise compensated for
without cost or loss to the Wider Buyer’s Group or to the Company or any
Subsidiaries.

 

16.2 The Warrantors shall not be liable in respect of any Claim for any losses
suffered by the Buyer, or any member of the Buyer’s Group, to the extent that
there are any corresponding savings by or net benefit to the Buyer or any member
of the Buyer’s Group.

 

17 Transferability of rights

This Agreement shall be actionable only by the Buyer and/or any person to whom
it assigns any of its rights under this Agreement in accordance with clause 16
and no other party shall be entitled to make any Claim or take any action
whatsoever against the Warrantors under or arising out of or in connection with
this Agreement.

 

18 Employees, Taxation, Pensions, Property and Intellectual Property

Except in respect of the Warranties contained in paragraphs 5 (Effects of
transaction), 6 (Accounts), 7 (Events since the Accounts Date), 8 (Events since
the Locked Box Date) and 12.1 (Compliance with Laws) of Schedule 5 (the “Non
Ring Fenced Warranties”), the only warranties given:

 

  (a) in respect of employment matters are those contained in paragraph 9 of
Schedule 5; or

 

  (b) in respect of pensions matters are those contained in paragraph 20 of
Schedule 5; or

 

  (c) in respect of Intellectual Property matters are those contained in
paragraph 16 of Schedule 5; or

 

  (d) in respect of real estate matters are those contained in paragraph 17 of
Schedule 5; or

 

  (e) in respect of Taxation are the Warranties contained in paragraph 2 of
Schedule 5 and the Tax Warranties,

and none of the other Warranties shall or shall be deemed to be, whether
directly or indirectly, a warranty in respect of the matters specified in this
paragraph 18 (other than the Non Ring Fenced Warranties) and the Buyer
acknowledges and agrees that none of the Warrantors makes any other warranty in
relation to the matters specified in this paragraph 18 (other than the Non Ring
Fenced Warranties).

 

19 Subsequent disposal

The Warrantors shall not be liable to satisfy any Claim notice of which is
served on the Warrantors after the Company ceases to be a member of the Wider
Buyer’s Group as at today’s date.

 

-94-



--------------------------------------------------------------------------------

SCHEDULE 8

Permitted Leakage

“Permitted Leakage” means:

 

1 Payments of Monitoring Fees not exceeding a maximum aggregate amount of
£48,000 including VAT;

 

2 All payments in the ordinary course of trading of the Companies to any
Connected Fund of any Duke Street Seller;

 

3 Any Leakage to the extent specifically accrued for or specifically provided
for in the Locked Box Accounts;

 

4 All payments of salaries, wages, expenses, directors’ fees, consultancy fees
to personal service companies of directors, awards and allocations of, and
accruals of entitlements to, bonuses, other discretionary amounts and
benefits-in-kind (including all employer’s National Insurance Contributions
thereon), provided that any such payments, awards, allocations and accruals are
in accordance with the Company’s arrangements in relation to the relevant Seller
or Connected Person of a Seller on the date of this Agreement as referred to in
the Disclosure Letter (including without limitation, Documents 11.5.11, 11.10
and 11.11 of the Disclosure Documents and the letter appointing Martin Dunphy as
the non-executive deputy chairman of the Company) and, in the case of any
undocumented arrangements with the Company as referred to in the Disclosure
Letter, do not exceed:

 

  (a) in the case of Parchester Limited, such amount as pro-rated between the
period from the Locked Box Date to Completion, based on a consultancy fee of
£25,000 plus VAT per annum; and

 

  (b) in the case of JB Sinclair Limited, £9,600 including VAT;

 

5 All payments to George Watt in respect of any claim by him in connection with
the termination of his employment arrangements with Marlin Financial Services
Limited, and all payments in respect of the transfer of shares in the capital of
the Company held by George Watt as at the Locked Box Date to an employee benefit
trust, including the payment of, or accrual in respect of, all financial and
legal advisory costs thereof;

 

6 The waiver by the Company of all rights, remedies and claims and irrevocable
and unconditional release and discharge of all obligations of:

 

  (a) Sirgan Financial and Business Solutions Limited in respect of a
Consultancy Agreement between Marlin Financial Services Limited and Peter
Richardson dated on or about the date of this Agreement;

 

  (b) Bluemont Capital Limited in respect of a Consultancy Agreement relating to
Marlin Financial Intermediate Limited dated on or about June 2013;

 

  (c) JB Sinclair in respect of an oral consultancy arrangement with the
Company;

 

  (d) Parchester Limited in respect of an oral consultancy arrangement with the
Company,

by respective deeds of termination of consultancy arrangement dated on or about
the date of this Agreement;

 

7 The waiver by the Company and Marlin Financial Intermediate Limited of any
rights, remedies and claims, and the irrevocable and unconditional release and
discharge of each Seller who is a party to the Investment Agreement of the
Company dated 1 April 2010 from all obligations, liabilities, actions, claims
and demands, in each case under or pursuant to clause 13 (Restrictive Covenants)
of such Investment Agreement, pursuant to a waiver letter dated on or about the
date of this Agreement;

 

-95-



--------------------------------------------------------------------------------

8 Payment of any break fee payable to Willis Limited pursuant to terms of
engagement dated 10 January 2014;

 

9 Any amounts in respect of payments to be made or liabilities otherwise
incurred to the extent that any such payment, accrual or liability has been or
will be reimbursed to any of the Companies by a Seller prior to or at
Completion;

 

10 Except for Permitted Leakage that is otherwise captured in this Schedule 8,
payment of a transaction bonus to Nick Teunon in connection with the sale of the
Shares and Loan Notes in the amount of:

 

  (a) £132,000 plus employer’s National Insurance Contribution if Completion
occurs before 12 February 2014; or

 

  (b) £165,000 plus employer’s National Insurance Contribution if Completion
occurs on or after 12 February 2014;

 

11 Payment of:

 

  (a) all legal, financial and commercial advisory and data room costs in
connection with the sale of the Shares and Loan Notes, as provided for in Items
C and F of the Locked Box Schedule; and

 

  (b) all legal and liquidation fees, costs and expenses in connection with the
dissolution of the Excluded Companies, as referred to in clause 11,

provided that such payments and amounts to advisers and liquidators do not
exceed £1,495,000 (including VAT) in aggregate;

 

12 The issue on or about 28 November 2013 of further loan notes pursuant to the
Duke Street Debt Purchase PIK Instrument and the Duke Street Investor Loan Note
Instrument;

 

13 All payments or accruals of any interest accruing on or other charges or
expenses in connection with the Loan Notes in accordance with their terms not
exceeding £4,300,000;

 

14 To the extent not otherwise addressed in this Schedule 8, any Leakage that
has been specifically provided for or is specifically permitted in Items C or F
of the Locked Box Schedule;

 

15 Any other incidence of Leakage to the extent specifically approved by the
Buyer in writing; and

 

16 All Taxation (other than recoverable VAT) arising on any item listed in
paragraphs 1 to 15 above.

 

-96-



--------------------------------------------------------------------------------

SCHEDULE 9

Satisfaction of Claims

 

1 In this Schedule 9, the words and expressions set out below shall have the
following meanings:

 

Agreed Valuation Basis

   the value of any relevant Buyer’s Group Securities (including, for the
avoidance of doubt, Buyer Topco B PECs or Buyer Topco B Shares) shall be their
open market value, as at the date specified in the relevant provision of this
Agreement, assuming a sale for cash on that date of full legal and beneficial
ownership of all of the issued Buyer’s Group Securities of Buyer Topco by their
holders or owners on a willing basis to a willing purchaser by way of bargain at
arm’s length and (if applicable) applying the Ratchet Provisions accordingly and
attributing to those Buyer’s Group Securities their pro rata proportion of the
aggregate value so determined without any addition or subtraction of any premium
or discount in relation to the size of the holding of Buyer’s Group Securities
concerned

Buyer Topco B PECs

   “B PECs” as defined in the Buyer Topco Investment Agreement

Buyer Topco B Shares

   “B Shares” as defined in the Buyer Topco Investment Agreement

Investor Consent

   has the meaning given in the Buyer Topco Investment Agreement

Ratchet Provisions

   has the meaning given in the Buyer Topco Investment Agreement

Related Party

   has the meaning given in the Buyer Topco Investment Agreement

Set Off Notice

   a notice given by a Rollover Warrantor to the Buyer in accordance with
paragraph 3 or a notice given by the Buyer to a Rollover Warrantor in accordance
with paragraph 4, as the context requires

Set Off Securities

   has the meaning given in paragraph 5

Settled Sum

   has the meaning given in paragraph 2

Valuer

   an experienced independent valuer nominated by the President from time to
time of the Institute of Chartered Accountants in England and Wales

 

2 Subject to paragraph 3, and without prejudice to any other remedy available to
the Buyer under this Agreement, any amount due to the Buyer from any Rollover
Warrantor upon a Claim becoming a Determined Claim (a “Settled Sum”) shall be
satisfied by way of:

 

2.1 a cash payment from that Rollover Warrantor; and/or

 

2.2 in accordance with the remaining provisions of this Schedule 9.

 

3

Upon giving written notice to the Buyer of his intention to do so, a Rollover
Warrantor may satisfy any amount of a Settled Sum by transferring to the Buyer,
and/or procuring the transfer to the Buyer by any of his Related Parties of,
Buyer Topco B Shares

 

-97-



--------------------------------------------------------------------------------

  and Buyer Topco B PECs (in the same proportions in which they are held by the
Rollover Warrantor) in accordance with paragraph 7. The amount of any Settled
Sum satisfied by any transfer of Buyer Topco B Shares and Buyer Topco B PECs in
accordance with this paragraph 3 and paragraph 7 shall be equal to the aggregate
Set Off Value of the Buyer Topco B Shares and Buyer Topco B PECs so transferred.

 

4 If a Rollover Warrantor has failed to satisfy (in whole or in part) a Settled
Sum either:

 

4.1 by payment in cash to the Buyer; and/or

 

4.2 by transferring to the Buyer, or procuring the transfer to the Buyer of,
Buyer Topco B Shares and Buyer Topco B PECs in accordance with paragraph 3,

in each case within 90 days of the relevant Claim becoming a Determined Claim,
the Buyer may by written notice to the Rollover Warrantor require that the
Rollover Warrantor settles such Settled Sum by the transfer to the Buyer in
accordance with paragraph 7 of such number of Buyer’s Group Securities held by
the Rollover Warrantor (or any of his Related Parties) (in such proportions as
the Buyer shall determine, provided that any transfer of Buyer Topco B Shares
and Buyer Topco B PECs shall be in the same proportions in which they are held
by the Rollover Warrantor) as has an aggregate Set Off Value equal to the
outstanding amount of the Settled Sum.

 

5 For the purposes of paragraphs 3 and 4, the “Set Off Value” of any Buyer Topco
B Shares and Buyer Topco B PECs (in the case of paragraph 3) or Buyer’s Group
Securities (in the case of paragraph 4) (in each case, “Set Off Securities”)
shall be:

 

5.1 their value agreed in writing between the Buyer (with Investor Consent) and
the Rollover Warrantor; or

 

5.2 if no value can be so agreed within 10 Business Days of the Buyer or the
Rollover Warrantor (as applicable) receiving the Set Off Notice, the amount
determined by a Valuer, on the application of the Buyer, to be the price which
in the opinion of the Valuer is the value on the Agreed Valuation Basis of the
relevant Set Off Securities of the Rollover Warrantor as at the date of his
determination.

 

6 The following provisions shall apply in relation to the appointment of the
Valuer under paragraph 5.2:

 

6.1 the Valuer shall be appointed jointly by the Buyer and the Rollover
Warrantor, provided that if the Rolling Warrantor has failed to execute, within
two Business Days of being requested in writing by the Buyer to do so, an
engagement letter with the Valuer on reasonable terms that are acceptable to the
Buyer, the Buyer may appoint the Valuer;

 

6.2 the Valuer shall act as expert not arbitrator and his engagement and duties
shall be governed by English law;

 

6.3 the fees of the Valuer shall be paid as the Valuer shall determine or, if
the Valuer makes no such determination, by the Buyer and the Rollover Warrantor
equally, provided that if the Valuer determines that the Set Off Value is more
than 10% below the highest Set Off Value offered or proposed in writing to the
Rollover Warrantor by the Buyer prior to the appointment of the Valuer, the fees
of the Valuer shall be paid by the Rollover Warrantor;

 

6.4 the Company shall procure that the Valuer is given all such assistance and
access to all such information in its possession or control as the Valuer may
reasonably require in order to determine the Set Off Value; and

 

6.5 the determination of the Set Off Value by the Valuer shall, in the absence
of fraud or manifest error, be final and binding on the Buyer and the Rollover
Warrantor and shall be addressed to each of them (on a reliance basis) in
writing.

 

-98-



--------------------------------------------------------------------------------

7 Any transfer of Set Off Securities referred to in paragraph 3 or 4 shall occur
within 10 Business Days of the Set Off Value being agreed or determined in
accordance with paragraph 5 and such Set Off Securities shall be transferred
with full title guarantee free from all encumbrances and the Rollover Warrantor
shall execute all such documentation as the Buyer may reasonably require in
relation to the same.

 

-99-



--------------------------------------------------------------------------------

SCHEDULE 10

Locked Box Schedule

 

-100-



--------------------------------------------------------------------------------

SIGNATURES

 

Executed as a deed by DUKE STREET VI NO. 1 LIMITED PARTNERSHIP acting by DUKE
STREET GENERAL PARTNER LIMITED, its general partner, acting by:  

/s/ Miles Cresswell-Turner

Miles Cresswell-Turner in the presence of:  

/s/ Adam Runcorn

Adam Runcorn Address       Occupation  

 

-101-



--------------------------------------------------------------------------------

Executed as a deed by DUKE STREET VI NO. 2 LIMITED PARTNERSHIP acting by DUKE
STREET GENERAL PARTNER, its general partner, acting by:  

/s/ Miles Cresswell-Turner

Miles Cresswell-Turner in the presence of:  

/s/ Adam Runcorn

Adam Runcorn Address       Occupation  

 

-102-



--------------------------------------------------------------------------------

Executed as a deed by DUKE STREET VI NO. 3 LIMITED PARTNERSHIP acting by DUKE
STREET GENERAL PARTNER, its general partner, acting by:  

/s/ Miles Cresswell-Turner

Miles Cresswell-Turner in the presence of:  

/s/ Adam Runcorn

Adam Runcorn Address       Occupation  

 

-103-



--------------------------------------------------------------------------------

Executed as a deed by DUKE STREET VI NO. 4 LIMITED PARTNERSHIP acting by DUKE
STREET GENERAL PARTNER LIMITED, its general partner, acting by:  

/s/ Miles Cresswell-Turner

Miles Cresswell-Turner in the presence of:  

/s/ Adam Runcorn

Adam Runcorn Address       Occupation  

 

-104-



--------------------------------------------------------------------------------

Executed as a deed by DUKE STREET CAPITAL VI FUND INVESTMENT LIMITED PARTNERSHIP
acting by DUKE STREET GENERAL PARTNER LIMITED, its manager, acting by:  

/s/ Miles Cresswell-Turner

Miles Cresswell-Turner in the presence of:  

/s/ Adam Runcorn

Adam Runcorn Address       Occupation  

 

-105-



--------------------------------------------------------------------------------

Executed as a deed by PARALLEL PRIVATE EQUITY DUKE STREET LIMITED PARTNERSHIP
acting by DUKE STREET GENERAL PARTNER LIMITED, its general partner, acting by:  

/s/ Miles Cresswell-Turner

Miles Cresswell-Turner in the presence of:  

/s/ Adam Runcorn

Adam Runcorn Address       Occupation  

 

-106-



--------------------------------------------------------------------------------

Executed as a deed by FINANCIÈRE DCS VI acting by DUKE STREET VI GESTION SARL,
its manager, acting by:  

/s/ Thierry Paternot

Thierry Paternot

in the presence of:

 

/s/ Dominique Paternot

Dominique Paternot Address       Occupation  

 

-107-



--------------------------------------------------------------------------------

Signed as a deed by:

/s/ CHRIS ADELSBACH

CHRIS ADELSBACH

in the presence of:

 

/s/ Adam Runcorn

Adam Runcorn Address       Occupation  

 

-108-



--------------------------------------------------------------------------------

Signed as a deed by:

/s/ EMILY ADELSBACH

EMILY ADELSBACH

in the presence of:

 

/s/ Adam Runcorn

Adam Runcorn Address       Occupation  

 

-109-



--------------------------------------------------------------------------------

Executed as a deed by ASCOT MANAGEMENT GROUP LIMITED acting by:  

/s/ Oliver Donagher

Oliver Donagher

Director

in the presence of:

 

/s/ Martin Bowen

Martin Bowen Address       Occupation  

 

-110-



--------------------------------------------------------------------------------

Signed as a deed by:

/s/ JOHN DE BLOCQ VAN KUFFELER

JOHN DE BLOCQ VAN KUFFELER

in the presence of:

 

/s/ Adam Runcorn

Adam Runcorn Address       Occupation  

 

-111-



--------------------------------------------------------------------------------

Signed as a deed by:

/s/ MARTIN DUNPHY

MARTIN DUNPHY

in the presence of:

 

/s/ [Illegible]

[Illegible] Address       Occupation  

 

-112-



--------------------------------------------------------------------------------

Signed as a deed by:

/s/ RICHARD HUNTON

RICHARD HUNTON

in the presence of:

 

/s/ Adam Runcorn

Adam Runcorn Address       Occupation  

 

-113-



--------------------------------------------------------------------------------

Signed as a deed by:

/s/ TARIQ KHAN

TARIQ KHAN

in the presence of:

 

/s/ Adam Runcorn

Adam Runcorn Address       Occupation  

 

-114-



--------------------------------------------------------------------------------

Signed as a deed by:

/s/ IVAN LAWRENCE

IVAN LAWRENCE

in the presence of:

 

/s/ Adam Runcorn

Adam Runcorn Address       Occupation  

 

-115-



--------------------------------------------------------------------------------

Signed as a deed by:

/s/ DAVID PAGE

DAVID PAGE

in the presence of:

 

/s/ Adam Runcorn

Adam Runcorn Address       Occupation  

 

-116-



--------------------------------------------------------------------------------

Signed as a deed by:

/s/ PETER RICHARDSON

PETER RICHARDSON

in the presence of:

 

/s/ Adam Runcorn

Adam Runcorn Address       Occupation  

 

-117-



--------------------------------------------------------------------------------

Signed as a deed by:

/s/ JAN LEE ROSENBERG

JAN LEE ROSENBERG

in the presence of:

 

/s/ Adam Runcorn

Adam Runcorn Address       Occupation  

 

-118-



--------------------------------------------------------------------------------

Signed as a deed by:

/s/ JOHN BARCLAY SINCLAIR

JOHN BARCLAY SINCLAIR

in the presence of:

 

/s/ Adam Runcorn

Adam Runcorn Address       Occupation  

 

-119-



--------------------------------------------------------------------------------

Signed as a deed by:

/s/ KENNETH JOHN STANNARD

KENNETH JOHN STANNARD

in the presence of:

 

/s/ Adam Runcorn

Adam Runcorn Address       Occupation  

 

-120-



--------------------------------------------------------------------------------

Executed as a deed by MARLIN FINANCIAL GROUP LIMITED EMPLOYEE BENEFIT TRUST
acting by CAREY PENSIONS AND BENEFITS LIMITED, its trustee, acting by:  

/s/ Tim Bush

Tim Bush

in the presence of:

 

/s/ [Illegible]

[Illegible] Address       Occupation  

 

-121-



--------------------------------------------------------------------------------

Executed as a deed by CABOT FINANCIAL HOLDINGS GROUP LIMITED, acting by:  

/s/ [Illegible]

[Illegible]

in the presence of:

 

/s/ Christopher Daniel

Christopher Daniel

Address       Occupation  

 

-122-